Exhibit 10.1
27TH JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. LANDRY
STATE OF LOUISIANA

     
NO: 09-C-5244
  DIVISION: “C”

GEORGE RAYMOND WILLIAMS M.D,, ORTHOPAEDIC SURGERY, A PROFESSIONAL MEDICAL,
L.L.C.
Versus
S.I.F. CONSULTANTS OF LOUISIANA, ET AL.

     
FILED:                                                      
   
 
   
 
  DEPUTY CLERK

SETTLEMENT AGREEMENT
TABLE OF CONTENTS

                    No.     Section     Page     1    
Definitions of Terms of General Application
    1     2    
Nature and Status of the Class Action and Related Proceedings
    8     3    
Basis for the Proposed Settlement
    8     4    
General Provisions and Purposes of this Settlement
    9     5    
Stay Order/Stand Down
    12     6    
Opt-Out Parties
    13     7    
Preliminary Approval of the Settlement Agreement and Certification of the Class
for Settlement Purposes Only
    15     8    
Final Approval and Effect of the Agreement
    15     9    
Signed Releases/Assignment
    18     10    
Contributions to and Disbursements from the Class Settlement Fund
    19     11    
Insurance Assignment
    20     12    
Termination of Agreement
    21     13    
Additional Obligations of the PSC and CorVel
    24     14    
Miscellaneous Provisions
    25          
List of Exhibits
    31  

- i -



--------------------------------------------------------------------------------



 



27TH JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. LANDRY
STATE OF LOUISIANA

     
NO: 09-C-5244
  DIVISION: “C”

GEORGE RAYMOND WILLIAMS M.D,, ORTHOPAEDIC SURGERY, A PROFESSIONAL MEDICAL,
L.L.C.
Versus
S.I.F. CONSULTANTS OF LOUISIANA, ET AL.

     
FILED:                                                  
   
 
   
 
  DEPUTY CLERK

SETTLEMENT AGREEMENT
     This Settlement Agreement is made and entered into, on the dates indicated
below, by and between the Plaintiff Steering Committee, individually and on
behalf of the Class and the Plaintiffs, George Raymond, Williams, M.D.,
Orthopaedic Surgery, A Professional Medical, L.L.C. and Southwest Louisiana
Medical Center dbs Lake Charles Memorial Hospital and Defendant CorVel
Corporation, (“CorVel”). This Settlement Agreement sets forth the terms,
conditions, and provisions of a settlement of all Liability; it shall be
Exhibit A attached to and made part of the Joint Motion for Preliminary Approval
of Proposed Settlement to be filed in the Class Action; and it is subject to the
recitals, definitions, terms, and conditions set forth herein.
RECITALS
     WHERAS, on March 24, 2011, plaintiff, George Raymond Williams, M.D.,
Orthopaedic Surgery, A Professional Medical, L.L.C. filed a First Amended and
Re-Stated Petition for Damages and Class Certification naming CorVel Corporation
as a defendant and alleging that medical providers’ bills in workers’
compensation matters were discounted through PPO Agreements with CorVel or
accessed by CorVel without the benefit of prior notice as required by La.R.S.
40:2203.1(B).
     WHERAS, Plaintiffs allege that they are entitled to damages from CorVel
Corporation under La.R.S. 40:2203.1(G) in an amount equal to double the fair
market value of the medical services provided, but in no event less than fifty
dollars per day of non-compliance or two thousand dollars, whichever is greater,
together with attorney’s fees.

- 2 -



--------------------------------------------------------------------------------



 



     WHEREAS, Louisiana medical providers have filed over one hundred
(100) actions in the Louisiana Office of Workers’ Compensation against CorVel’s
payor clients alleging that CorVel’s payor clients violated La. R.S. 23:1201(F)
by underpaying medical bills.
     WHERAS, it is conceivable that CorVel’s payor clients may make demand for
contribution or indemnification upon CorVel if they are cast in judgment by the
Louisiana Office of Workers’ Compensation.
     WHERAS, CorVel denies the material allegations raised in this class action
petition.
     WHERAS, CorVel denies the material allegations raised by the OWC plaintiffs
against CorVel’s payor clients.
     WHERAS, CorVel denies that it that it would owe any contribution or
indemnification to CorVel’s payor clients if they are cast in judgment by the
Louisiana Office of Workers’ Compensation.
1. DEFINITIONS OF TERMS OF GENERAL APPLICATION
     Unless otherwise expressly stated herein, the following terms, as
capitalized and used in this Settlement Agreement, shall have the following
meanings and definitions:
     1.1 The term “Affiliates” when used in connection with CorVel shall mean
CorVel Corporation and/or CorVel Healthcare Corporation, together with each of
their respective predecessors, successors, assignors, assignees, subsidiaries,
parents, affiliated entities, acquired entities, officers, directors, employees,
agents, legal representatives, partnerships, joint ventures, attorneys, owners,
and/or shareholders. Notwithstanding the foregoing, any and all Insurers are
excluded from the definition of the term “Affiliate” to the extent of their
obligations of defense or indemnity under policies of liability insurance as
they pertain to the claims asserted in the matter bearing number 09-C-5244 on
the docket of the 27th Judicial District Court, State of Louisiana and the
Related Proceedings only.
     1.2 The term “Affiliates” when used in connection with the terms
“Class Member” or “Class Members” shall mean and include their respective
predecessors, successors, assignors, assignees, subsidiaries, parents,
affiliated entities, acquired entities, officers, insurer, directors, employees,
agents, legal representatives, partnerships, joint ventures, attorneys, owners,
and/or shareholders.
     1.3 The term “Agreement” shall mean and include this Settlement Agreement,
all exhibits and attachments to this Settlement Agreement, and all judgments or
orders of the Court approving or incorporating this Settlement Agreement.

- 3 -



--------------------------------------------------------------------------------



 



     1.4 The term “Class Action” shall mean and refer to Suit No. 09-C-5244,
Div. “C,” on the docket of the 27th Judicial District Court in and for the
Parish of St. Landry, Louisiana.
     1.5 The term “Class” shall mean the persons and/or entities included in the
Class Definition.
     1.6 The term “Class Definition” or “Class as Defined” shall mean and refer
to the following:
“All medical providers, institutions, and facilities that have provided services
to workers’ compensation patients pursuant to the Louisiana Workers’
Compensation Act, LSA-R.S. 23:1021 et seq., and whose bills have been
discounted, adjusted, paid on a reduced basis, or otherwise paid at less than
the billed amount pursuant to a Preferred Provider Agreement contracted with
CorVel or owned or operated by CorVel. “
     In the event the Court should alter or modify the above class definition,
and such amended class definition is accepted in writing by the PSC and CorVel,
such amended class definition shall be considered the “Class Definition” or
“Class as Defined” under this Settlement Agreement, and all references to
“Class Definition” or “Class as Defined” in this Settlement Agreement shall mean
and refer to such accepted amended class definition.
     1.7 The terms “Class Members” or “Class Member” shall mean and refer to
those persons and/or entities who or which are included within the
Class Definition and do not timely opt out. The terms “Class Members” or
“Class Member” shall not include the Opt-Out Parties.
     1.8 The term “Class Representatives” shall mean and refer to George Raymond
Williams, M.D., Orthopaedic Surgery, A Professional Medical, L.L.C. and
Southwest Louisiana Hospital Association d/b/a Lake Charles Memorial Hospital.
     1.9 The term “Class Settlement Fund” shall mean and refer to the total
amount of settlement funds deposited in the Escrow Account pursuant to
Section 10.1, together with all interest earned or accrued thereon, and less
(a) the charges, expenses, etc., specified in the Escrow Agreement, and (b) the
reserves, if any, established in furtherance of this Settlement Agreement.
     1.10 The term “Class Settlement Notice” shall mean and refer to the legal
notice of the terms of the settlement embodied in this Settlement Agreement
which is to be provided in accordance with the order of the Court, articles 591,
et seq. of the Louisiana Code of Civil Procedure, and the terms of this
Settlement Agreement.
     1.11 The term “Court” shall mean and refer to the 27th Judicial District
Court in and for the Parish of St. Landry, Louisiana, and the Honorable Alonzo
Harris, or his successor.

- 4 -



--------------------------------------------------------------------------------



 



     1.12 The terms “Court Appointed Disbursing Agent” or “CADA” shall mean and
refer to the accounting firm to be appointed by the Court, after consideration
of the recommendations of the PSC and CorVel. The accounting firm of Bourgeois
Bennett, LLC, CPAs, shall be proposed for use as the CADA.
     1.13 The term “Effective Date” shall mean and refer to the first business
day following the date that the Final Order and Judgment becomes Final and
non-appealable, or such other date as may be agreed to in writing by the PSC and
CorVel.
     1.14 The term “Episode” shall mean and refer to and include each and every
event, circumstance, and/or situation upon which allegations have been made or
could have been made relating in any way to repricing, payment for, or
reimbursement of a Provider’s bill for medical services or supplies furnished to
a workers’ compensation patient from January 1, 2000 through the Effective Date
of the Settlement, and including but not limited to, claims that discounts under
provider contracts or the manner or absence of notice of discounts violated
Louisiana workers’ compensation laws or regulations or any provisions of the
Louisiana Any Willing Provider Act, including La. R.S. 40:2203.1, and/or the
Louisiana Workers’ Compensation Law, La. R.S. 23:1021, et seq., and/or that
these discounts were not applied appropriately, that notice or payment was
insufficient, inadequate, improper, or untimely, or that reimbursement amounts
for Provider charges were computed incorrectly, provided that the bill was
discounted pursuant to a PPO contract owned or operated by CorVel or contracted
with CorVel or any of its Affiliates, including but not limited to CorVel’s
CorCare network and MedComp USA PPO network.
     1.15 The term “Escrow Account” shall mean and refer to the interest-bearing
escrow account to be established and administered in accordance with the
Settlement Agreement and the Escrow Agreement. All interest accrued in the
Escrow Account, from the date of deposit of settlement funds, shall be
distributed pursuant to the terms of the Escrow Agreement.
     1.16 The term “Escrow Agent” shall mean and refer to the escrow agent under
the Escrow Agreement to be appointed by the Court, after consideration of the
recommendations of the PSC and CorVel. First NBC Bank, New Orleans, Louisiana,
shall be proposed for use as the Escrow Agent.
     1.17 The term “Escrow Agreement” shall mean and refer to an agreement
substantially in the form attached hereto as Exhibit 1.
     1.18 The term “Final” shall mean that: (a) the Court shall approve the
Settlement Agreement in all respects and enter a Final Order and Judgment, and
(b) either no timely appeals,

- 5 -



--------------------------------------------------------------------------------



 



writs, petitions, lawsuits, or requests for court review or extraordinary relief
have been taken within seventy (70) days from or with respect to such Final
Order and Judgment, or if any such appeal, writ, petition, lawsuit, or request
for court review or extraordinary relief has been taken from or with respect to
the Final Order and Judgment, and that Final Order and Judgment has been
affirmed without revision and there is no further right to appeal, petition,
bring a writ or lawsuit or request court review or extraordinary relief from or
with respect to such judgment, order, ruling, or decision, unless otherwise
agreed to in writing by both Thomas A. Filo, on behalf of the PSC, and John V.
Quaglino, on behalf of CorVel (such agreement not to be unreasonably withheld).
     1.19 The term “Final Order and Judgment” shall mean and refer to the order
and judgment to be entered by the Court pursuant to Section 8.2 below.
     1.20 The term “CorVel” shall mean CorVel Corporation and its affiliates.
     1.21 The term “Insurer” shall mean and refer to those persons or entities
who/which may owe CorVel obligations of defense or indemnity under policies of
liability insurance for the claims asserted in the matter bearing number
09-C-5244 on the docket of the 27th Judicial District Court, State of Louisiana
and the Related Proceedings.
     1.22 The term “Liability” shall mean and refer to all claims against and/or
potential liabilities of the Released Parties of whatever nature arising out of,
related to, or connected in any way with any and all Episodes, regardless of
whether the claims, liabilities, and/or resulting damages are not yet known or
manifested or whether such claims, liabilities, and/or resulting damages are
known or unknown, asserted or unasserted, including but not limited to the
Released Party’s liability for contribution, indemnification, contractual
liability, statutory violation and/or tort, to any other person or entity.
     1.23 The term “Notice Plan” shall mean and refer to the plan for
disseminating the Class Settlement Notice.
     1.24 The terms “Opt-Out Parties” or “Opt-Out Party” shall mean and refer to
those persons and/or entities who or which are included within the
Class Definition but timely opt out of the Class pursuant to the procedures
specified by the Court. Unless otherwise ordered by the Court, to opt out of the
Class, a putative Class Member must take timely affirmative written action
pursuant to Section 6.1 and the procedure to be approved by the Court, even if
the putative Class Member desiring to opt out of the Class (a) files or has
filed a separate action against any

- 6 -



--------------------------------------------------------------------------------



 



of the Released Parties, or (b) is, or becomes, a putative class member in any
other class action filed against any of the Released Parties.
     1.25 The term “Opt-Out Reserve” shall mean and refer to the reserve that
may be set aside within the Escrow Account pursuant to Sections 6.3 — 6.5.
     1.26 The term “Order of Preliminary Approval” shall mean and refer to the
order to be entered by the Court pursuant to Section 7.1.
     1.27 The terms “Parties” or “Party” as referring to this Settlement
Agreement shall mean and refer to CorVel, the Class, the PSC, and the
Plaintiffs.
     1.28 The terms “Plaintiffs” or “Plaintiff” shall mean and refer to the
named plaintiffs and Class Representatives in the Class Action.
     1.29 The terms “Plaintiffs’ Steering Committee” or “PSC” shall mean and
refer to the following attorneys appointed by the Court:
Thomas A. Filo, Chairman and Liaison Counsel
Stephen B. Murray
Arthur M. Murray
Stephen B. Murray, Jr.
John S. Bradford
William B. Monk
Michael K. Cox
Patrick Morrow
     1.30 The terms “Preferred Provider Organization” and “PPO” shall mean and
refer to preferred provider organization as defined in La. R.S. 40:2202(5).
     1.31 The term “Provider” shall mean and refer to any provider as defined in
La. R.S. 40:2202(6) and/or La. R.S. 23:1021(6).
     1.32 The term “Related Proceedings” shall mean and refer to all proceedings
brought by any Class Member or any of its Affiliates against any of the Released
Parties, other than the Class Action, whether in the Office of Workers’
Compensation courts, state court, federal court, or any arbitral forum in which
any claims and/or defenses related to any Episode have been asserted that have
led to, or could lead to, Liability on the part of the Released Parties.
     1.33 The terms “Released Parties” or “Released Party” shall mean and refer
to CorVel and all Affiliates thereof and all of their respective payors,
clients, contractors, or any entity or person, who paid or repriced/adjusted an
invoice for medical services provided to injured workers that was discounted or
reduced under a PPO network owned or operated by CorVel or its Affiliates or a
PPO network contracted with CorVel or its Affiliates. Notwithstanding the
foregoing, any and all Insurers are excluded from the definition of the term
“Released Party” to the extent of their obligations of defense or indemnity
under policies of liability insurance as

- 7 -



--------------------------------------------------------------------------------



 



they pertain to the claims asserted in the matter bearing number 09-C-5244 on
the docket of the 27th Judicial District Court, State of Louisiana and the
Related Proceedings only.
     1.34 The term “Settlement Agreement” shall mean and refer to this
agreement, together with all of its exhibits and attachments, and any properly
perfected amendments.
     1.35 The term “Special Master” shall mean and refer to that person
appointed, or to be appointed, by the Court, with the consent of counsel for the
Parties, pursuant to La. R.S. 13:4165, to assist the Court, in cooperation and
coordination with the PSC, with the management of the Class Action. Patrick A.
Juneau shall be proposed as the Special Master.
     1.36 The term “Stay Order” shall mean and refer to the order to be entered
pursuant to Section 5.2 below.
2. NATURE AND STATUS OF THE CLASS ACTION AND RELATED PROCEEDINGS
     2.1 Stated generally, the Class Action and Related Proceedings involve,
among other claims, claims for injuries and/or damages allegedly related to
Episodes.
     2.2 Stated generally, the Plaintiffs and the Class allege (and CorVel
denies) that such damages are the responsibility of CorVel.
     2.3 The claims involved in the Class Action and Related Proceedings have
been substantially litigated and/or are substantially understood, such that the
Parties are in a reasonable position to assess the merits and weaknesses of
their respective claims and defenses.
     2.4 Substantial time and effort has been expended by the Parties and their
counsel in negotiating this Settlement Agreement.
3. BASIS FOR THE PROPOSED SETTLEMENT
     3.1 As a result of the extensive litigation to date, the Plaintiffs and
CorVel entered into negotiations to settle the Class Action and Related
Proceedings regarding the Liability of the Released Parties, taking into account
the following considerations: (a) the merits of the complaints or the lack
thereof covered by the Settlement Agreement; (b) the relative strengths and
weaknesses of the Class’ claims; (c) the time, expense and effort necessary to
maintain the Class Action and/or Related Proceedings to conclusion; (d) the
possibilities of success weighed against the possibilities of loss; (e) the
range of final judgment values; (f) the legal complexities of the contested
issues in the Class Action and Related Proceedings; (g) the risks inherent in
protracted litigation; (h) the magnitude of benefits to be gained from immediate
settlement in light of both the maximum potential of a favorable outcome with
the attendant expense and

- 8 -



--------------------------------------------------------------------------------



 



likelihood of an unfavorable outcome; and (i) the fairness of benefits to or
from an immediate settlement under all of the foregoing considerations.
4. GENERAL PROVISIONS AND PURPOSES OF THIS SETTLEMENT
     4.1 The Parties have reached agreement on the terms of a settlement of
claims in the Class Action and Related Proceedings, through the establishment of
a conditional settlement class to afford a procedural vehicle by which all
potential Liability of Released Parties to Class Members may finally be
concluded and settled. The Parties agree that proceeding in this manner is in
their best interests and also shall contribute to judicial efficiency.
     4.2 In entering into this Settlement Agreement, each Party hereto has taken
into account the uncertainties, delays, expenses and exigencies of the
litigation process, including the extensive depositions, document production,
and other discovery taken to date in the Class Action and Related Proceedings.
The Released Parties have each denied, and continue to deny, any liability,
wrongdoing or responsibility for the claims asserted in the Class Action and
Related Proceedings and believe that any and all claims for Liability are
without merit.
     4.3 The Parties hereto have evaluated the claims related to Liability
asserted against the Released Parties, considering the nature and extent of the
alleged injury and the alleged liability of the Released Parties.
     4.4 CorVel is willing to enter into this Settlement Agreement so that all
of the Released Parties will thereby be relieved and discharged from all
Liability to all Class Members. In view of the present procedural status of the
Class Action and Related Proceedings, the Parties recognize the necessity for a
procedural means by which any negotiated settlement of all potential Liability
asserted against the Released Parties may finally be resolved. It is expressly
the intention of this Settlement Agreement that no claims whatsoever by
Class Members or any of their Affiliates against the Released Parties arising
out of an Episode will survive the approval of this Settlement Agreement.
     4.5 The Parties agree that immediate payment to the proposed settlement
fund and the management thereof pursuant to the Escrow Agreement and under the
supervision of the Court would more likely result in greater benefit to the
Released Parties and the Class Members than would continued prosecution of the
Class Action and Related Proceedings. Accordingly, a class certified for
settlement purposes in the Class Action meets the standards of articles 591, et
seq. of the Louisiana Code of Civil Procedure so as to permit conditional
certification of a settlement class. Accordingly, as more fully described in
Section 7 below, the Parties will submit this

- 9 -



--------------------------------------------------------------------------------



 



Settlement Agreement to the Court via a Joint Motion for Preliminary Approval of
Proposed Settlement and will marshal and present at any hearing thereon evidence
to support the motion.
     4.6 The PSC is entering into this Settlement Agreement on behalf of each of
the Class Members and the Plaintiffs to terminate and settle all potential
Liability of the Released Parties in recognition of (a) the existence of complex
and contested issues of law and fact, (b) the risk, difficulty, and uncertainty
of success associated with pursuing the claims asserted in this action, (c) the
comparative degree of the alleged liability or culpability of the Released
Parties, (d) the risks inherent in litigation, (e) the likelihood that future
proceedings will be unduly protracted and expensive if these matters are not
settled by voluntary agreement with the Parties, (f) the magnitude of the
benefits derived from the contemplated settlement in light of both the maximum
potential and likely range of recovery to be obtained through further litigation
and the expense thereof and the exposure associated therewith, and (g) the
determination by the Plaintiffs and its counsel that the settlement is fair,
reasonable, adequate, and in the best interests of, and will substantially
benefit, the members of the Class.
     4.7 CorVel enters into this Settlement Agreement, notwithstanding its
continuing denial of liability for alleged injuries and/or compensatory damages
and/or statutory damages allegedly related to Liability, and notwithstanding its
denials concerning causation of any alleged injuries and/or damages, to
terminate the Class Action and Related Proceedings insofar as affecting the
Released Parties, and to finally resolve all potential Liability, and to avoid
further litigation, without any admission on the part of the Released Parties of
any liability or fault whatsoever.
     4.8 It is the intention and a condition of this Settlement Agreement, and
the Parties agree, that the Class reserves all rights against any and all
Insurers.
     4.9 It is the intention and a condition of this Settlement Agreement, and
the Parties agree, that as of the Effective Date, this settlement shall fully,
completely, finally, and conclusively settle, compromise, and release all
Liability of the Released Parties to Class Members and their Affiliates. Without
limiting the foregoing, it is also the intention and a condition of this
Settlement Agreement, and the Parties hereto agree, that upon the Effective
Date, (a) the Released Parties shall be finally released from all Liability, by,
through, or on behalf of each of the Class Members and their Affiliates, (b) the
Class Action shall be dismissed as to CorVel, with prejudice and with each party
to bear its own costs through dismissal, (c) the Released Parties shall be
dismissed with prejudice from all Related Proceedings and with each

- 10 -



--------------------------------------------------------------------------------



 



party to bear its own costs, including costs paid through dismissal, (d) each of
the Class Members and their Affiliates shall be forever barred and enjoined from
instituting, maintaining, or prosecuting any action against the Released Parties
with respect to the Released Parties’ respective Liability, and (e) that as
against any of the Released Parties, the exclusive remedy of all Class Members
and their Affiliates with respect to any Liability shall be claims against the
Class Settlement Fund as described in the Settlement Agreement. Nothing in this
paragraph is intended to limit the intention, condition and agreement set forth
in Section 4.8.
     4.10 It is the intention and a condition of this Settlement Agreement that
the Final Order and Judgment be entered and become Final. The Parties agree to
take all actions reasonably necessary and appropriate to fulfill and satisfy
this intention and condition.
     4.11 Without limiting the foregoing, it is the intention and a condition of
this Settlement Agreement, and the Parties agree, that no Class Member or
Class Member’s Affiliate shall recover, directly or indirectly, any sums for
Liability, from any Released Party other than those received from the Escrow
Account (or a subaccount thereof) under the terms of this Settlement Agreement.
Nothing in this paragraph is intended to limit the intention, condition and
agreement set forth in Section 4.8.
     4.12 Without limiting the foregoing, it is the intention and a condition of
this Settlement Agreement, and the Parties agree, that each of the Class Members
and their Affiliates shall not attempt to execute or to collect any judgment or
any portion of any judgment if such execution or collection could create
liability of any Released Party in connection with any Episode, whether through
contribution, indemnity or otherwise.
     4.13 Without limiting the foregoing, it is the intention and a condition of
this Settlement Agreement, and the Parties agree, that each of the Class Members
and their Affiliates shall reduce, remit or satisfy any judgment, based, in
whole or in part, on Liability of any Released Party that any Class Member
and/or Class Member’s Affiliate has obtained or may obtain to the extent
necessary to extinguish any claims against any Released Party, including but not
limited to claims against any Released Party for contribution, indemnity,
subrogation, breach of contract, statutory violation, and/or tort.
     4.14 Without limiting the foregoing, it is the intention and a condition of
this Settlement Agreement, and the Parties agree, that the commencement and
prosecution of any and all claims of the Class as a whole and/or the
Class Members and/or their Affiliates individually against the Released Parties
(including, without limitation, subrogation claims derived from or

- 11 -



--------------------------------------------------------------------------------



 



through the Class, Class Members or their Affiliates) related to Liability
(including, without limitation, all of the claims of the Class set forth in the
Class Action and/or Related Proceedings involving the Released Parties, to the
extent based upon their respective Liability) be immediately enjoined and stayed
during the pendency of the settlement proceedings referred to herein and that
they be permanently barred and enjoined and dismissed with prejudice on the
Effective Date of the Final Order and Judgment. The Parties agree to use their
best efforts to fulfill and satisfy this intention and condition.
     4.15 Without limiting the foregoing, it is the intention and a condition of
this Settlement Agreement, and the Parties agree, that the Parties shall use
their best efforts to (a) obtain the Stay Order as part of the Court’s Order of
Preliminary Approval, (b) ensure that the Stay Order is maintained during the
pendency of the settlement proceedings, and (c) obtain the dismissal with
prejudice of any Released Party from any Related Proceeding upon the Effective
Date.
     4.16 It is the intention and a condition of this Settlement Agreement that
any attempt by a Class Member or its Affiliate to collect or seek additional
reimbursement from a Released Party for any Episode will constitute a violation
of this Settlement Agreement; the Class Members and their Affiliates agree to
the immediate dismissal of any such current or future action brought in any
forum and further agree that all such actions are subject to involuntary
dismissal based upon the terms of this Settlement Agreement.
     4.17 Anything in this Settlement Agreement to the contrary notwithstanding,
CorVel or any of its Affiliates shall have the unilateral right, in their sole
discretion, to waive, in writing, in whole or in part, any condition inuring to
its benefit set forth in Section 4, Section 5, Section 6, Section 8, and
Section 12 of this Settlement Agreement, which waiver shall be binding upon the
PSC, the Class, and the Plaintiffs. Waiver by CorVel or its Affiliates of any
condition as to any Class Member shall not constitute a waiver as to any other
condition or any other Class Member.
5. STAY ORDER/STAND DOWN
     5.1 Immediately upon execution of this Settlement Agreement by or on behalf
of all Parties, the Parties shall submit to the American Arbitration Association
a Joint Motion to Stay the matter filed by Southwest Louisiana Hospital
Association d/b/a Lake Charles Memorial Hospital until the Effective Date.

- 12 -



--------------------------------------------------------------------------------



 



     5.2 In the Joint Motion for Preliminary Approval described in Section 7.1,
the Parties shall request that the Court stay the Class Action and enjoin and
stay, during the pendency of the settlement proceedings contemplated by this
Settlement Agreement, the commencement and/or continued prosecution of any and
all Related Proceedings pending the completion of the settlement embodied in
this Settlement Agreement (the “Stay Order”) (excluding, therefrom, however,
those proceedings in the Class Action itself necessary to obtain certification
of the Class as Defined and final approval of the settlement embodied in this
Settlement Agreement), unless requested otherwise by CorVel.
6. OPT-OUT PARTIES
     6.1 All persons and/or entities included within the Class Definition but
who properly file a timely written request to opt out of the Class as set forth
in Section 6.1(a) below will not be included as Class Members, shall have no
rights as Class Members pursuant to this Settlement Agreement, and shall receive
no payments as provided herein.
(a) A request to opt out of the Class must be in writing and state the name,
address and phone number of the person(s) seeking to opt out. Each request must
also contain a duly authorized and signed statement that: “I hereby request that
I be excluded from the proposed Class in the Williams Class Action.” The request
must be mailed to the PSC at the address provided in the Class Notice and
postmarked by the deadline specified in the Class Notice. An opt out request
that does not include all of the foregoing information, that is sent to an
address other than the one designated in the Class Notice, or that is not
postmarked within the time or sent in the manner specified, shall be invalid and
the person or entity serving such a request shall be included as a Class Member
and shall be bound by this settlement.
(b) The PSC shall make best efforts to encourage the clients they represent,
including but not limited to those who are parties to any Related Proceeding, to
remain a Class Member and not opt out of the Class. The PSC likewise acknowledge
that each of them and their firms have an unwaivable conflict of interest in
representing any Opt-Out Party.
     6.2 The PSC shall forward, by overnight mail, copies of all opt out
requests to counsel for CorVel no later than ten (10) days after the deadline
for Class Members to submit such opt out requests. Within fifteen (15) business
days after the expiration of the period for

- 13 -



--------------------------------------------------------------------------------



 



persons or entities within the Class Definition to opt out of the Class, the PSC
and counsel for CorVel shall jointly prepare a list identifying all Opt-Out
Parties, any actions in which such Opt-Out Parties have asserted claims related
to any Episode against any of the Released Parties, the number of Episodes
reflected in claims asserted by Opt-Out Parties, and the types of claims
asserted by such Opt-Out Parties. This description of any such actions shall be
amended from time to time as further information becomes available to the PSC
and counsel for CorVel. Further, immediately following the end of such
fifteen-day period, the PSC and counsel for CorVel shall hold a conference to
review the nature and status of all Opt-Out Parties.
     6.3 If there are any Opt-Out Parties, funds that would have been
distributed to Opt-Out Parties if they had not opted out shall be reserved,
earmarked, and held escrowed from the funds on deposit in the Escrow Account
(pursuant to Section 10) and placed within an opt-out reserve; provided,
however, if at any time after the establishment of the Opt-Out Reserve, (a) the
PSC, acting through Thomas A. Filo, and (b) CorVel, acting through John V.
Quaglino, both determine that the amount of the Opt-Out Reserve should be
reduced, the amount of the Opt-Out Reserve shall be so reduced (such consent not
to be unreasonably withheld). In preparing the plan of distribution and in order
to properly calculate the Opt-Out Reserve, the Special Master shall not treat
Opt-Out Parties differently than Class Members. Until the Special Master has
prepared a plan of distribution that would enable the Parties to determine the
amount of the Opt-Out Reserve, no funds deposited under Section 10.1, with the
exception of plaintiffs’ counsel’s costs, fees and expenses, shall be
distributed from the Escrow Account, until such time as the Opt-Out Reserve
amount can be determined, unless agreed in writing by the PSC, acting through
Thomas A. Filo, and CorVel, acting through John V. Quaglino. Nothing in this
paragraph shall be construed as conferring upon Opt-Out Parties any right to
payment.
     6.4 The Opt-Out Reserve may be used by CorVel, in its sole discretion, to
pay settlement or judgment amounts to Opt-Out Parties and/or litigation
costs/expenses associated with litigating the claims of the Opt-Out Parties.
     6.5 The Opt-Out Reserve shall be terminated upon the earliest of the
following to occur: (a) one year from the Effective Date; (b) the date when all
claims of Opt-Out Parties are released or dismissed with prejudice; (c) the date
when the amount held in the Opt-Out Reserve is reduced to zero; or (d) such
other date as agreed upon, in writing, by (i) the PSC, acting through Thomas A.
Filo, and (ii) CorVel, acting through John V. Quaglino. Upon the

- 14 -



--------------------------------------------------------------------------------



 



termination of the Opt-Out Reserve and the payment therefrom of all valid claims
made against the Opt-Out Reserve, any funds then remaining in the Opt-Out
Reserve shall revert to CorVel.
     6.6 The list identifying all Opt-Out Parties prepared pursuant to
Section 6.2 shall be jointly submitted to the Court prior to the final approval
hearing. As part of the Final Order and Judgment granting final approval of this
settlement, the Court will incorporate a final list of all Opt-Out Parties. The
list identifying Opt-Out Parties will be attached as an exhibit to the Final
Order and Judgment granting final approval of the Settlement Agreement.

7.   PRELIMINARY APPROVAL OF THE SETTLEMENT AGREEMENT AND CERTIFICATION OF THE
CLASS FOR SETTLEMENT PURPOSES ONLY

     7.1 On or before May 27, 2011, this Settlement Agreement shall be signed by
all Parties and the Parties shall submit this Settlement Agreement to the Court
for preliminary approval. This submission shall be made by means of a Joint
Motion for Preliminary Approval of Proposed Settlement signed by or on behalf of
the Class, the Plaintiffs, and CorVel with a proposed form of order of
preliminary approval attached thereto, which order of preliminary approval will
include the Court’s preliminary approval of the Settlement Agreement, a
preliminary determination that the settlement set forth therein is fair,
reasonable, and adequate, a conditional certification of the Class as Defined
for settlement purposes only, and provisions specifying notice to the Class. The
Order of Preliminary Approval shall be substantially in the form attached hereto
as Exhibit 2.
     7.2 At the preliminary approval hearing, prior to the Court’s entry of the
Order of Preliminary Approval, the PSC shall move to grant conditional
certification of the Class as Defined for settlement purposes only and the
appointment of the Class Representatives as appropriate representatives for the
Class under articles 591, et seq., of the Louisiana Code of Civil Procedure.
CorVel shall not object to the conditional certification of the Class as Defined
for settlement purposes only and/or the appointment of the Class Representatives
as appropriate representatives for the Class. The Parties acknowledge and agree,
and shall so stipulate to the Court, that (a) the Class as Defined is being
certified for settlement purposes only pursuant to the Settlement Agreement, and
(b) the Released Parties reserve the right to object to class certification de
novo in the event this Agreement is terminated for any reason.
8. FINAL APPROVAL AND EFFECT OF THE AGREEMENT
     8.1 If the Court enters the orders as described in Section 7, the Parties
shall proceed with due diligence to conduct the fairness hearing as ordered by
the Court.

- 15 -



--------------------------------------------------------------------------------



 



     8.2 The Settlement Agreement is subject to and conditioned upon (a) the
issuance by the Court and subsequent entry, following the fairness hearing, of a
Final Order and Judgment granting final approval of the Settlement Agreement in
accordance with article 594 of the Louisiana Code of Civil Procedure, (b) such
Final Order and Judgment becoming Final, and (c) compliance with Section 6. It
is a condition of this Settlement Agreement that the Final Order and Judgment
shall be substantially in the form attached hereto as Exhibit 3. The Parties
shall take all reasonable and necessary actions to obtain the Final Order and
Judgment and to have it made Final as promptly as practical.
     8.3 The Parties agree that, to the extent CorVel, its Affiliates, and/or
Clients/Payors, comply with the procedure described in Exhibit 4 attached
hereto, the Released Parties shall not incur any future liability or contractual
impairment under the Louisiana Workers Compensation Act or La. R.S. 40:2203.1 or
otherwise by reason of any alleged failure to comply with La. R.S. 40:2203.1 or
give adequate notice to Providers of the entities accessing Providers’
contractual rates of payment, and, under such circumstances, any and all claims
against the Released Parties related thereto are hereby released, discharged,
and forever waived, and the Class Members agree, on their own behalf and for
their Affiliates, that they shall not assert such claims in the future. The
Parties agree that the foregoing is a settlement of the Class’ extant and
potential future injunctive relief claims against the Released Parties. The
Final Order and Judgment shall include a specific finding by the Court that such
notice procedure is fair to the Class.. The Parties further agree that this
provision shall not afford any person or entity other than CorVel, its
Affiliates and the Released Parties protection from future liability under La
R.S. 40:2201, et seq. and/or 23:1021, et seq.
     8.4 Upon the Effective Date, each of the Class Members and their Affiliates
releases and shall defend and hold harmless the Released Parties from and
against any and all past, present, or future claims, demands, suits, causes of
action, rights of action, liabilities, liens, privileges, or judgments of any
kind whatsoever, including, without limitation, claims for damages, fines,
workers’ compensation or other penalties, contribution, indemnity, subrogation,
breach of contract, statutory violation, and/or tort, by, on behalf of, through,
or deriving from the claims of that Class Member and/or its Affiliate, or by, on
behalf of, through, or deriving from his, her, or its heirs, executors,
representatives, relatives, custodians, attorneys or former attorneys,
successors, employers, insurers, employers’ insurers, health insurers,
healthcare providers, assignees, subrogees, predecessors in interest, successors
in interest, beneficiaries or

- 16 -



--------------------------------------------------------------------------------



 



survivors or any other person or entity asserting a right to sue any of the
Released Parties by virtue of a personal or legal relationship with that
Class Member or its Affiliate related to any Episode and/or related to or
connected in any way with claims of that Class Member or its Affiliate that
might give rise to any Liability. The release, hold harmless and defense
obligation of this Section shall include any and all claims, demands, suits,
causes of action, rights of action, liabilities, liens, privileges, or judgments
of any kind whatsoever related, directly or indirectly, to the disbursement of
or from, or the failure to make disbursement of or from, the Class Settlement
Fund with respect to that Class Member or its Affiliate, but shall not include
any proceedings before the Court to enforce rights under the settlement.
     8.5 It is expressly understood and agreed that the release, hold harmless,
defense, and judgment-reduction obligations set forth in Section 8.4 and this
Agreement shall exist regardless of the legal basis for the claim, demand, cause
of action, right of action, suit, liability, lien, privilege, or judgment
asserted by any person and/or entity to the extent related to an Episode. In
particular, the Class Members and their Affiliates expressly bind themselves to
the foregoing release, hold harmless, defense and judgment-reduction
obligations. regardless of whether the claim, demand, suit, liability, lien,
privilege, judgment, cause of action, or right of action related to any Episode
is based on or related to contribution, indemnity, subrogation, breach of
contract, statutory violation, and/or tort.
     8.6 This Settlement Agreement shall be the exclusive remedy for any and all
claims of Class Members and their Affiliates against the Released Parties based
on any Episode or giving rise to any Liability. When the Final Order and
Judgment becomes Final, each of the Class Members and their Affiliates shall be
barred from initiating, asserting, prosecuting or continuing to prosecute any
such claims; notwithstanding the foregoing, the Class and/or any member of the
Class (a) reserves all rights against any and all Insurers of CorVel
Corporation, and (b) reserves its right to proceed with any and all claims it
may now have (whether currently pending or not) or may in the future have
against any and all persons or entities that are not released or otherwise
addressed pursuant to this Settlement Agreement.
     8.7 The Parties agree that, to the best of their knowledge, information and
belief, the Settlement Agreement is made in good faith and in accordance with
the laws of the United States and the State of Louisiana. The Parties agree to
cooperate by providing affidavits and/or testimony concerning the circumstances
of this settlement and attesting to the fact that it is a good faith settlement.

- 17 -



--------------------------------------------------------------------------------



 



     8.8 The Court shall retain jurisdiction over the Class Action, the
Settlement Agreement, the Final Order and Judgment, the Class Settlement Fund,
the Escrow Agreement, the Escrow Account and the Parties to this Settlement
Agreement solely for the purpose of administering, supervising, construing, and
enforcing the Agreement and the Final Order and Judgment and supervising the
management and disbursement of the funds in the Escrow Account.
     8.9 This Court shall have jurisdiction over any dispute that arises under
this Settlement Agreement. If any dispute is so submitted, each concerned party
shall be entitled to fifteen (15) days’ written notice (or otherwise, as the
Court may for good cause direct) and the opportunity to submit evidence and to
be heard on oral argument as the Court may direct.
9. SIGNED RELEASES/ASSIGNMENT
     9.1 Without limiting the foregoing, each Class Member who receives any
money from the Class Settlement Fund shall, on or before the time that such
Class Member receives such money, execute for delivery to CorVel a receipt and
release substantially in the form attached hereto as Exhibit 5, expressly
memorializing the release of all Liability, and each and all of the claims based
on any Episode, by, through, or on behalf of that Class Member; holding the
Released Parties harmless from and defending them against any claims or
cross-claims for indemnity or contribution and/or any claims by any person who
or which derives or obtains any right or claim from or through any such
Class Member (e.g., subrogation claims by worker’s compensation insurers,
employers, and/or health care providers, heirs, relatives and/or custodians);
and acknowledging his/her/its receipt of the money to be paid to that
Class Member. The receipt and release required pursuant to this Section 9.1 may
be in the form of an instrument included with the allocation check for each
Class Member; in such event, a Class Member’s endorsement and/or deposit of such
allocation check shall serve as that Class Member’s acknowledgment of, and
agreement to, the terms and conditions set forth in the instrument included with
the allocation check. The CADA shall, within a reasonable period of time
following the CADA’s receipt thereof, deliver to CorVel the endorsed allocation
checks (or copies thereof, if appropriate).
     9.2 Nothing in the Agreement shall affect or release claims available to
the Released Parties except as otherwise expressly set forth in Section 11.
     9.3 The claims of each Class Member based on any Episode or giving rise to
any Liability, as against each of the Released Parties shall be assigned to that
Released Party for the

- 18 -



--------------------------------------------------------------------------------



 



purpose of legally extinguishing any further liability of the Released Parties.
10. CONTRIBUTIONS TO AND DISBURSEMENTS FROM THE CLASS SETTLEMENT FUND
     10.1 Within seven (7) business days after the Court’s entry of the Order of
Preliminary Approval, CorVel shall pay into the Escrow Account the sum of Nine
Million and No/100 ($9,000,000.00) Dollars. The Released Parties shall never be
called upon to pay any sums in addition to these amounts to or on behalf of the
Class Members or their counsel as a result of their respective Liability.
     10.2 If CorVel fails to timely make the above payments in full, the PSC may
notify CorVel in writing of such failure, and CorVel shall have a reasonable
time (no more than five (5) days) to pay any unpaid amounts.
     10.3 All contributions into the Escrow Account shall be held in an
interest-bearing trust account, and, as applicable, in separate subaccounts
within the Escrow Account prior to the Effective Date and, if necessary, after
the Effective Date, pursuant to the terms of the Escrow Agreement.
     10.4 The obligations of CorVel under the Agreement are not intended to and
shall not create or be deemed to create any joint or joint and several or in
solido obligations on the part of any person and/or entity, including the
Released Parties.
     10.5 The Escrow Account shall be formed and operated to meet all
requirements of a qualified settlement fund within the meaning of Section 468B
of the Internal Revenue Code of 1986 and all regulations and rulings thereunder.
CorVel shall be permitted, in its discretion, and at its own cost, to seek a
private letter ruling from the Internal Revenue Service regarding the tax status
of the Escrow Account. The Parties agree to negotiate in good faith any changes
to the Agreement necessary to obtain IRS approval of the Escrow Account as a
qualified settlement fund.
     10.6 Except as otherwise expressly provided herein, all of the costs, fees,
and expenses for plaintiffs’ counsel shall come from the contribution made by
CorVel to the Escrow Account pursuant to Section 10.1; provided, however, that
no sums shall be paid for the costs, expenses (other than as otherwise expressly
provided for herein), or fees of plaintiffs’ counsel until after the Effective
Date.
     10.7 The Class shall be responsible for the costs of notice and
administration associated with obtaining final approval of the Class Action
Settlement and distribution of the

- 19 -



--------------------------------------------------------------------------------



 



Settlement Fund, including the obligations set forth in paragraphs 14.21 and
14.22 of the Agreement.
     10.8 Until the Effective Date, except as otherwise specifically provided
herein and/or in the Escrow Agreement, no monies in the Escrow Account shall be
used or disbursed.
     10.9 Upon the Effective Date: (a) except as otherwise provided herein, the
Class Settlement Fund shall vest in and to the benefit of Class Members;
(b) except as otherwise specifically provided for herein, the interests of
CorVel in the Class Settlement Fund shall cease; and (c) the Released Parties
shall have no further obligations to the Class or the Class Members in
connection with their respective Liability.
     10.10 Except as otherwise specifically provided herein and/or in the Escrow
Agreement, after the Effective Date, all costs or expenses in connection with or
incidental to this settlement, shall, to the extent approved by the Court, be
paid exclusively from the Class Settlement Fund. CorVel shall not be liable for
any such costs or expenses, except that CorVel shall be responsible for the cost
of its own attorneys, expert witnesses, consultants, and employees.
     10.11 The Parties agree that at such time as the Effective Date has
occurred, the Court may proceed in the manner prescribed by due process of law
and article 594 of the Louisiana Code of Civil Procedure to the allocation and
distribution of the Class Settlement Fund to Class Members according to a
protocol submitted by the Special Master and approved by the Court. As of the
one year anniversary of the Effective Date, any funds which remain unclaimed by
the Class Member to whom they have been allotted by the Special Master shall
revert to CorVel.
11. INSURANCE ASSIGNMENT
     11.1 In addition to the consideration paid in Section 10 above, upon final
approval of this Settlement, CorVel shall assign to the Class any and all of its
rights to: (a) receive any and all proceeds available/awarded pursuant to
CorVel’s insurance policies with respect to the released claims, with the
exception that CorVel shall retain the right to reimbursement on a first dollar
basis of the legal fees and litigation costs incurred by CorVel in the defense
or prosecution of any and all litigation or arbitration proceeding up to
$1,000,000; and (b) pursue a declaratory judgment and/or damages action with
respect to indemnity coverage under these policies for the released claims. The
claims excepted from the assignment to the Class shall have priority over those
assigned to the Class in terms of payment from the proceeds of the policies.

- 20 -



--------------------------------------------------------------------------------



 



     11.2 By making this partial assignment of its right to recover under the
above policies with respect to the released claims, CorVel and its Affiliates
make no warranty as to either the existence or extent of coverage afforded by
these policies or the validity of the assignment. The Parties agree that the
validity and finality of this Settlement is not contingent upon the outcome of
any declaratory judgment and/or damages action or actual payment of any proceeds
from any of the policies.
     11.3 CorVel’s good faith defense and prosecution of the existing Delaware
coverage litigation, entitled Homeland Insurance Company of New York v. CorVel
Corporation and docketed as Civil Action No. N11E-01-089 in the Superior Court
of Delaware in New Castle County, until the date any assignment pursuant hereto
takes effect shall not provide the basis for any allegation of breach of this
Settlement Agreement and shall not provide any cause of action against CorVel or
its Affiliates. Subject to the provisions of any confidentiality order, CorVel
shall provide to the PSC a copy of all pleadings that have been filed in the
Delaware coverage litigation and any subsequently filed pleadings.
     11.4 Upon any assignment pursuant this Section 11, the Class shall assume
sole responsibility for any and all legal fees and litigation costs related to
the defense and prosecution of any coverage litigation relating to indemnity
under the policies. Following such assignment, the members of the PSC recognize
that each of them and their firms may be provided with confidential information
by CorVel and its Affiliates in their discretion, for the defense and
prosecution of the coverage litigation. In that event, the PSC agrees that an
attorney-client relationship with CorVel and its Affiliates would be created
such that the PSC and each of them and their firms would have an unwaivable
conflict of interest in representing, directly or indirectly, any party adverse
to CorVel or its Affiliates concerning the same subject matter litigated in or
related to either the assigned claims or information shared by CorVel or its
Affiliates.
     11.5 If final approval of this Settlement is not obtained, all right, title
and interest to the policies and their proceeds, including the right to pursue
the aforementioned declaratory judgment and/or damages action with respect to
coverage under the policies and to recover funds available or previously paid
under those policies, shall remain with CorVel.
12. TERMINATION OF AGREEMENT
     12.1 As provided below, the Agreement may be terminated by CorVel or the
PSC upon written notice if any one or more of the following events occur
(provided, however, that a Party

- 21 -



--------------------------------------------------------------------------------



 



whose willful conduct causes the event giving rise to the right to terminate
shall not have a right to terminate the Agreement by reason of such event and
further provided that copies of any written notice of termination shall be
provided to the Court and filed in the record of the Class Action):
     (a) this Settlement Agreement is not signed by or on behalf of all Parties
and CorVel gives the PSC written notice of termination of this Agreement for
such reason or the PSC gives CorVel written notice of termination of this
Agreement for such reason;
     (b) the Joint Motion for Preliminary Approval of Proposed Settlement
described in Section 7.1 is not submitted to the Court on or before April 30,
2011, and CorVel gives the PSC written notice of termination of this Agreement
for such reason or the PSC gives CorVel written notice of termination of this
Agreement for such reason;
     (c) the Court does not issue the Order of Preliminary Approval
substantially in the form attached hereto as Exhibit 2, and CorVel gives the PSC
written notice of termination of this Agreement for such reason or the PSC gives
CorVel written notice of termination of this Agreement for such reason;
     (d) the Court does not enter the Final Order and Judgment substantially in
the form attached hereto as Exhibit 3 or in a form mutually acceptable to the
PSC and CorVel, and CorVel gives the PSC written notice of termination of this
Agreement for such reason or the PSC gives CorVel written notice of termination
of this Agreement for such reason;
     (e) the Final Order and Judgment does not become Final, and CorVel gives
the PSC written notice of termination of this Agreement for such reason or the
PSC gives CorVel written notice of termination of this Agreement for such
reason;
     (f) there are Opt-Out Parties who have claims affecting more than 5% of the
Episodes to which this Settlement applies (see Section 6.2, above) and CorVel
gives the PSC written notice of termination of this Agreement;
     (g) contributions to the Escrow Account are not made timely in accordance
with the provisions of this Settlement Agreement and the PSC gives CorVel
written notice of termination of this Agreement for such reason;
     (h) the Final Order and Judgment is substantively modified or reversed on
any writ or appeal, and CorVel gives the PSC written notice of termination of
this Agreement

- 22 -



--------------------------------------------------------------------------------



 



for such reason or the PSC gives CorVel written notice of termination of this
Agreement for such reason;
     (i) CorVel or the Affiliates thereof are ordered or required to pay any
amount over the amounts set forth in Section 10.1, whether in settlement,
administration fees, costs, attorneys’ fees, or any other award, fee, or cost of
any nature whatsoever as a result of their respective Liability, and CorVel
gives the PSC written notice of termination of this Agreement for such reason;
     (j) there are any material alterations to the terms and conditions of the
Settlement Agreement, unless agreed to by the Parties, and CorVel gives the PSC
written notice of termination of this Agreement for such reason or the PSC gives
CorVel written notice of termination of this Agreement for such reason;
     (k) the Effective Date does not occur on or before the later of May 27,
2012 or any extended date mutually agreed upon, in writing, by (i) Thomas A.
Filo, on behalf of the PSC, and (ii) John V. Quaglino., on behalf of CorVel,
gives the PSC written notice of termination of this Agreement for such reason or
the PSC gives CorVel written notice of termination of this Agreement for such
reason.
     12.2 In the event of termination of the Agreement, (a) the Settlement
Agreement shall be null and void and have no force and effect and, except as
otherwise provided in this Settlement Agreement, no Party shall be bound by its
terms, (b) all Parties shall be restored to their respective positions
immediately before execution of the Settlement Agreement; (c) any and all monies
or other contributions paid into the Escrow Account, by CorVel (actual and
accrued) thereon, shall be returned to CorVel; and (d) the Class Action and
Related Proceedings shall revert to their status before the execution of the
Settlement Agreement as if related orders and papers and the efforts leading to
the Agreement had not been entered, prepared, or taken. Further, in the event of
such termination, CorVel shall have full authority to immediately withdraw from
the Escrow Account CorVel’s contributions and payments, and the earnings (actual
and accrued) thereon, without further proceedings or approval of any court,
subject to and in accordance with the Escrow Agreement. In the event any
settlement funds are to be returned to CorVel in accordance with this Agreement,
the necessary consent by the PSC shall be deemed to have been given as required
for Section 468B of the Internal Revenue Code of 1986.

- 23 -



--------------------------------------------------------------------------------



 



13. ADDITIONAL OBLIGATIONS OF THE PSC AND CORVEL
     13.1 The PSC covenants, represents and warrants to CorVel, and CorVel
covenants, represents and warrants to the PSC, that, as applicable:
          13.1.1 The PSC and CorVel have not been notified of any pending
lawsuit, claim, or legal action related to any Episode brought or made by or on
behalf of any putative Class Member other than the Class Action and Related
Proceedings;
          13.1.2 The PSC and CorVel have not been notified of any lawsuit,
claim, or legal action against CorVel or any Released Party related to any
Episode brought or made by or on behalf of any person and/or entity who is not a
putative Class Member against CorVel;
          13.1.3 All liens, assigned claims, interventions, subrogation
interests and/or claims, and other encumbrances attaching to the proceeds of
this settlement, or the interest of any individual Class Member therein, of
which the PSC or CorVel have been placed on notice are set forth in Exhibit 6
hereto, and as additional liens, assigned claims, interventions, subrogation
interests and/or claims, and other encumbrances become known to the PSC and/or
CorVel, such exhibit shall be supplemented accordingly; and
          13.1.4 The PSC and CorVel have exercised due diligence in ascertaining
that their respective representations contained in this Settlement Agreement are
true and accurate, and the PSC and CorVel shall have, until the Effective Date,
a continuing obligation to ensure that their representations are accurate, and
the PSC and CorVel shall notify each other within a reasonable time after
learning that any of the representations are or become inaccurate.
     13.2 The PSC further covenants, represents and warrants to CorVel that:
          13.2.1 Prior to the fairness hearing, the PSC shall have explained the
terms and effect of this Settlement Agreement to the Plaintiffs;
          13.2.2 The PSC has not and will not make any undisclosed payment or
promise to any Class Representative;
          13.2.3 The PSC have read and reviewed the Settlement Agreement and
believe that the settlement embodied therein is in the best interests of each of
its clients;
          13.2.4 The PSC will strongly recommend to each of its clients that
they settle their claims under the terms of the Settlement Agreement; and
          13.2.5 Thomas A. Filo, Arthur M. Murray, and John S. Bradford have
full authority to enter into and execute this Settlement Agreement and all
related settlement documents for and on behalf of and to bind the PSC,
individually and on behalf of the Class and the Plaintiffs.

- 24 -



--------------------------------------------------------------------------------



 



          13.2.6 Each named Plaintiff has full authority to enter into and
execute this Settlement Agreement and all related documents for, and on behalf
of and to bind, him or it.
     13.3 The Parties shall use their best efforts to conclude the settlement
and obtain the Final Order and Judgment. The Parties agree that it is essential
that this proposed settlement be prosecuted to a successful conclusion in
accordance with all applicable provisions of law and in the exercise of good
faith on the part of the Parties. Inherent in the accomplishment of this mutual
goal is the understanding among the Parties that the Parties assume the mutual
obligation to each other to assist and cooperate in the effectuation of the
settlement in accordance with all applicable legal requirements. To that end,
the Parties are obliged to affirmatively support the settlement in the event of
appeal, to maintain the integrity and goals of the settlement in all further
proceedings in the Class Action, and to take such actions as may be legally
proper to assure the jurisdiction of the Court in this and all subsequent
proceedings. The settlement is intended to be a final and binding resolution of
all Liability.
14. MISCELLANEOUS PROVISIONS
     14.1 The execution of this Settlement Agreement by or on behalf of CorVel
shall not be construed to release—and the Released Parties expressly do not
intend to release and, instead, expressly reserve—any claims the Released
Parties have, or may have, against any party (other than the Class and the
Class Members acting consistent with the terms of this settlement), including,
but not limited to, any claim for any cost or expense incurred in connection
with this Settlement Agreement and/or all actions and proceedings contemplated
hereunder, including attorneys’ fees and costs. Moreover, nothing in this
Settlement Agreement shall be construed as an admission or acknowledgement that
CorVel has any obligation to any other Released Party, whether for contribution,
for indemnification, or based in contract, related to any Episode.
     14.2 Neither this Settlement Agreement, nor the settlement contemplated
thereby, nor any proceeding taken hereunder shall be construed as or deemed to
be evidence of any fact or an admission or concession by the Released Parties of
any liability or wrongdoing whatsoever, which is expressly denied by the
Released Parties, or, on the part of the Class Members, of any lack of merit in
their claims. None of the provisions of this Settlement Agreement, nor evidence
of any negotiations or proceedings in pursuance of the compromise and settlement
herein, shall be offered or received in evidence in the Class Action or any
other action or proceeding as an admission or concession of liability or
wrongdoing of any nature on the part of the Released Parties, or as an admission
of any fact or presumption on the part of the Class, or to establish

- 25 -



--------------------------------------------------------------------------------



 



jurisdiction or venue or to create a waiver of any affirmative defense. None of
the provisions of this Settlement Agreement or the Agreement shall be considered
an admission or stipulation that the notice requirements of La. R.S. 40:2203.1
are binding on CorVel or apply to PPO discounts for workers’ compensation
services. The provisions of the Settlement Agreement and/or the Agreement may be
offered or received in evidence solely to enforce the terms and provisions
thereof and shall not be offered in evidence or used in the Class Action or any
other action or proceeding for any other purpose, including in support of the
existence, certification, or maintenance of any purported class. The Parties
specifically acknowledge, agree and admit that this Settlement Agreement and the
Agreement, along with all related motions and pleadings, shall be considered an
offer to compromise and a compromise within the meaning of Rule 408 of the
Federal Rules of Evidence, article 408 of the Louisiana Code of Evidence, and
any equivalent rule of evidence of any state or federal court, and shall not be
offered or received into evidence as an admission or concession of liability or
wrongdoing on the part of the Released Parties. This Section 14.2 shall survive
the termination of the Agreement.
     14.3 This Settlement Agreement constitutes the entire agreement among the
Parties and may not be modified, amended, or waived except by a written
instrument duly executed by all the Parties or their authorized representatives;
provided, however, CorVel may exercise the waiver rights provided under
Section 4.17. Each Party hereto represents and warrants that it is not relying
on any representation that is not specifically included in this Settlement
Agreement. This Settlement Agreement supersedes any previous agreements or
understandings between or among the Parties on the subject matter of this
Settlement Agreement.
     14.4 This Settlement Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
     14.5 The terms and conditions of this Settlement Agreement shall bind and
inure to the benefit of the heirs, executors, administrators, predecessors in
interest, successors in interest, legal representatives, and assigns of all
Parties.
     14.6 Except with respect to any waiver provided pursuant to Sections 4.17
or 14.3, any waiver by a Party of any term, condition, covenant, or breach of
the Settlement Agreement shall not be deemed to be a continuing waiver of same.
     14.7 The Parties agree that the terms and conditions of this Settlement
Agreement are the result of arm’s length negotiations between the Parties or
their counsel. None of the Parties

- 26 -



--------------------------------------------------------------------------------



 



shall be considered to be the drafter of the Settlement Agreement or any
provision hereof for the purpose of any statute, jurisprudential rule, or rule
of contractual interpretation or construction that might cause any provision to
be construed against the drafter.
     14.8 For purposes of this Settlement Agreement, the use of the singular
form of any word includes the plural and vice versa.
     14.9 The table of contents and the headings of each Section in this
Settlement Agreement are included for convenience only and shall not be deemed
to constitute part of this Settlement Agreement or to affect its construction.
     14.10 The Parties have agreed that the validity and interpretation of this
Settlement Agreement and any of the terms or provisions hereof, as well as the
rights and duties of the Parties thereunder, shall be governed solely by the
laws of the State of Louisiana without giving effect to any conflict of laws
principles and that the exclusive forum for any claim related to the
interpretation or enforcement of the Settlement Agreement shall be the 27th
Judicial District Court in and for the Parish of St. Landry, Louisiana.
     14.11 Any notice, request, instruction, or other document to be given by
any Party to any other Party (other than class notification) shall be in writing
and delivered personally, sent by registered or certified mail, postage prepaid,
or sent by private, overnight delivery carrier operating in the United States of
America, providing a receipt with evidence of delivery, as follows:
     (a) If to CorVel or the Released Parties, to:
John V. Quaglino.
3320 West Esplanade North
Metairie, Louisiana 70002
     (b) If to the PSC, the Class, or the Plaintiffs, to:
Thomas A. Filo
Cox, Cox, Filo, Camel & Wilson, L.L.P.
723 Broad Street
Lake Charles, Louisiana 70601
and
Arthur M. Murray
The Murray Law Firm
625 S. Charles Ave., 3rd Floor
New Orleans, LA 70130
The Parties may change their respective recipients and addresses for notice by
giving notice of such change to the other Parties pursuant to this
Section 14.11.

- 27 -



--------------------------------------------------------------------------------



 



     14.12 Thomas A. Filo, as Chairman and Liaison Counsel for the PSC, shall
provide, or otherwise ensure the provision of, all required notices to the other
members of PSC, including, without limitation, any orders issued by the Court.
     14.13 The PSC may seek an order from the Court, which CorVel shall not
oppose, stating that any contingency fee contracts entered into and dated after
March 31, 2010 shall not be enforceable without approval of the Court.
     14.14 CorVel agrees that in the event that any appeal is taken with respect
to the settlement embodied in this Settlement Agreement, CorVel will join in a
motion to require any appellant other than CorVel to post an appeal bond set at
the maximum amount allowed by law.
     14.15 In the event that one or more of the provisions of this Settlement
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision, but only if the Parties mutually elect to proceed as
if such invalid, illegal, or unenforceable provision had never been included in
this Settlement Agreement.
     14.16 In entering into this Settlement Agreement, each Party represents and
warrants that it has relied upon its own knowledge and judgment and the advice
of counsel. It is expressly understood, agreed, and warranted that, in entering
into this Settlement Agreement, no Party has acted in reliance upon any
representation, warranty, advice, or action by any other Party except as
specifically set forth herein.
     14.17 Except as otherwise provided herein or as may be required by law or
in connection with notice of the settlement or as otherwise agreed in writing by
the Parties, the Parties shall keep the existence of the settlement in
confidence until the Court’s entry of the Order of Preliminary Approval.
     14.18 Anything contained herein to the contrary notwithstanding, nothing
contained in this Settlement Agreement shall afford a Class Member any right to
reserve rights against any of the Released Parties, except as provided in
Section 1.1, Section 4.8, and Section 8.6.
     14.19 All valid liens, assigned claims, interventions, subrogation
interests and/or claims, and encumbrances of any third parties related to any
Episode and/or otherwise attaching to the proceeds of this settlement, or the
interest of any individual Class Member therein shall be satisfied solely from
the Class Settlement Fund. The Released Parties shall not be subject to any
liability or expense of any kind to any person and/or entity with regard to such
liens, assigned claims, interventions, subrogation interests and/or claims, and
encumbrances. The PSC and the

- 28 -



--------------------------------------------------------------------------------



 



Class reserve the right to contest the validity and/or amount of any such lien,
assigned claim, intervention, subrogation interest and/or claim, and
encumbrance.
     14.20 In order to assist the Special Master in allocating settlement funds,
CorVel shall provide the Special Master appropriate data concerning benefits,
claims, and workers’ compensation payments made to Louisiana Providers since
January 1, 2000 where a PPO discount was taken by or through any CorVel network
or a CorVel Networks Access Agreement with another network.
     14.21 The Class Settlement Notice will be designed to (a) provide proper
notice to the Class Members; (b) effectively reach the Class Members; and
(c) satisfy federal and state due process and other relevant standards. The
Class Settlement Notice will be prepared to allow persons and entities to opt
out of the Class as Defined.
     14.22 The Notice Plan, as approved by the Court, shall provide for
dissemination: (a) by first class mail to the last known address of all putative
Class Members, if reasonably ascertainable; (b) by publication in the Lake
Charles American Press, The Times (Shreveport), and The Advocate (Baton Rouge),
and the Times Picayune, each on two separate days; (c) by such other newspaper
publication(s), if any, as necessary to satisfy due process; (d) to all known
attorneys who have in the past represented or presently represent any
Class Member individually in matters related to any Episode with instructions
that such counsel are to disseminate a copy of the notice to their respective
clients who have not received notice pursuant to (a) above; (e) by posting at
the courthouse of the 27th Judicial District Court in and for the Parish of St.
Landry in the office of the Clerk of Court; (f) by posting at such other public
places as may be further ordered by the Court; and (g) by posting a copy at a
neutral website. The dissemination of the notice shall be the responsibility of
the PSC.
     14.23 The PSC and CorVel must jointly agree on the Class Settlement Notice
and the Notice Plan prior to submission to the Court.
     14.24 If, for any reason, John V. Quaglino or Thomas A. Filo become unable
to fulfill their respective roles under this Settlement Agreement and/or any
exhibit hereto, including, without limitation, the Escrow Agreement, they may be
replaced by the Party and/or Parties they represent via written notice provided
to the other Parties pursuant to Section 14.11.
 

       
 
Date
 
 
 Thomas A. Filo  
 
  Michael K. Cox  
 
  Cox, Cox, Filo, Camel & Wilson, L.L.P.  
 
  723 Broad Street  

- 29 -



--------------------------------------------------------------------------------



 



     
 
  Lake Charles, Louisiana 70601
 
   
 
   
 
Date
 
 
 Stephen B. Murray
 
  Arthur M. Murray
 
  Stephen B. Murray, Jr.
 
  The Murray Law Firm
 
  625 St. Charles Ave., 3rd Floor
 
  New Orleans, LA 70130
 
   
 
   
 
Date
 
 
 John S. Bradford
 
  William B. Monk
 
  Stockwell, Sievert, Viccellio,
 
  Clements & Shaddock, L.L.P.
 
  One Lakeside Plaza, Fourth Floor
 
  Lake Charles, Louisiana 70601
 
   
 
  REPRESENTING THE PSC, INDIVIDUALLY AND ON
 
  BEHALF OF THE CLASS AND THE PLAINTIFFS
 
   
 
   
 
Date
 
 
 John V. Quaglino.
 
  3320 West Esplanade North
 
  Metairie, Louisiana 70002
 
  Office: 504-831-7270
 
  Fax: 504-831-7284
 
   
 
  ATTORNEY FOR CORVEL CORP.
 
   
 
  CorVel Corporation
 
   
 
   
 
Date
  By:

 
   
 
  Its:

 
   
 
  DEFENDANT

- 30 -



--------------------------------------------------------------------------------



 



Exhibit 1
ESCROW AGREEMENT
Except as otherwise expressly provided below or as the context otherwise
requires, all capitalized terms used in this Escrow Agreement (“EA”) shall have
the meanings and/or definitions given them in the Settlement Agreement (“SA”)
entered into by or on behalf of the PSC, the Class, the Plaintiffs, and CorVel
as of ____________, 2011.
THIS AGREEMENT made effective as of ___, 2011, by and among:

  A.   the PSC;     B.   the Class, by their attorneys, the PSC;     C.   the
Plaintiffs, by their attorneys, the PSC;     D.   CorVel Corporation, by its
counsel of record; and     E.   First NBC Bank (“Escrow Agent”).

     The PSC, the Class, the Plaintiffs, and CorVel are collectively referred to
herein as the “Settling Parties”.
RECITALS
     The Court appointed the PSC to represent the Class and all Class Members in
the Class Action.
     The PSC, the Class, the Plaintiffs, and CorVel have entered into the SA
which contemplates, as a condition of the SA, that they execute this EA.
     A copy of the SA has been delivered to the Escrow Agent.
     In accordance with the terms and conditions of the SA, the Settling Parties
desire: (1) to resolve all Liability; (2) that CorVel place in an account
referred to as the Escrow Account certain funds in accordance with the SA;
(3) that the funds in the Escrow Account be used to pay claims asserted, and
fees, costs, and expenses incurred as set forth in the SA; (4) that the Escrow
Account qualify as a qualified settlement fund as defined by Int. Rev. Code
§468B and the regulations promulgated thereunder; (5) to appoint the Escrow
Agent as escrow agent for the Escrow Account to accept, invest, administer,
disburse and transfer funds into, within, and from the Escrow Account in
accordance with the provisions of this EA and the SA; (6) to establish, pursuant
to this EA, certain subaccounts within the Escrow Account to facilitate the
administration, disbursement and accounting of the funds in the Escrow Account;
and (7) to otherwise implement the SA, including, without limitation, to
effectuate a complete and final settlement and compromise of all Liability.
     The Escrow Agent is willing to accept, invest, administer, disburse and
transfer funds into, within and from the Escrow Account as provided in this EA.
     NOW, THEREFORE, THE SETTLING PARTIES AND THE ESCROW AGENT AND EACH OF THEM,
HEREBY AGREE AND OBLIGATE THEMSELVES AS FOLLOWS:
1. RECITALS
     Recitals. The Settling Parties and the Escrow Agent acknowledge and agree
that the recitals set forth above are an integral part of this EA and
incorporate them herein and make them a part hereof.

- 1 -



--------------------------------------------------------------------------------



 



2. THE SETTLEMENT FUND
     2.1 Creation. Funds will be deposited into the Escrow Account in accordance
with the provisions of the SA. CorVel shall be responsible only for its agreed
contributions to the Escrow Account.
     2.2 Order. The Class, the Plaintiffs, and CorVel shall jointly seek from
the Court an order which provides that the Escrow Account and all funds
deposited therein shall be formed and operate to meet all the requirements of a
qualified settlement fund within the meaning of Section 468B of the Internal
Revenue Code of 1986 and all regulations and rulings thereunder.
     2.3 Name. The Escrow Account shall be known as the CorVel Settlement Fund,
and it shall be referred to under that name in its official actions and
dealings, including its: (1) investments; (2) applications for taxpayer
identification number(s); and (3) tax returns, reports and other documents
related thereto filed or prepared by the Escrow Agent.
     2.4 Investments. The Escrow Agent shall invest the funds deposited in the
Escrow Account in a fund which meets each of the following requirements: (1) it
is rated in the highest rating category by both Moody’s Investors Service and
Standard and Poor’s Corporation, (2) it is a diversified money market fund that
seeks current income with daily liquidity and stability of principal, (3) it
accrues interest daily and credits said interest no less frequently than
monthly, and (4) it invests exclusively in short-term U.S. Treasury obligations,
repurchase agreements collateralized by the U.S. Government, and other
obligations issued or guaranteed by the U.S. Government (hereinafter “the
Fund”). The Escrow Agent will maintain the Escrow Account as a Trust
Class Shares account as described in the Fund prospectus provided to the PSC and
CorVel, and the Fund will be subject only to the fees and expenses described in
such prospectus as applicable to such Trust Class Shares accounts. The Escrow
Agent hereby confirms and agrees that 12b-1 fees will not be applicable to or
assessed against the Escrow Account or the earnings thereof. In the event the
Fund fails to meet each of the above requirements, the Escrow Account shall
immediately be transferred to another U. S. Treasury money market mutual fund
that meets each of said requirements and has comparable fund fees and expenses.
All parties acknowledge and agree that collected funds must be delivered to the
Escrow Agent no later than 11:00 a.m. (Central Standard Time) in order to be
invested that business day. Otherwise, the funds will be invested on the next
business day. The parties further recognize and agree that the Escrow Agent will
not provide supervision, recommendations or advice related to either investment
of moneys held in the Escrow Account or the purchase, sale, retention, or other
disposition of any investment. The Escrow Agent is hereby authorized to execute
purchases and sales of investments through the facilities of its own trading or
capital markets operations or those of an affiliated entity. Although each of
the parties recognizes that it may obtain broker confirmation or a written
statement containing comparable information at no additional cost, such parties
hereby agree that confirmation of investments are not required to be issued by
the Escrow Agent for each month in which a monthly statement is issued.
     2.5 Earnings. All investment income resulting from the investment of the
funds in the Escrow Account shall constitute and be held and administered as
part of the CorVel Settlement Fund. Each subaccount established hereunder shall
be credited with its respective investment income earned.
     2.6 Disbursements and Transfers. The Escrow Agent shall disburse or
otherwise transfer amounts in the Escrow Account only as follows: (1) pursuant
to an order of the Court; (2) upon the Escrow Agent’s receipt of and pursuant to
written notice from CorVel, substantially in the form attached hereto as
Exhibit A; (3) pursuant to Paragraphs 4.1.4, 5.1.3, 6.1, and/or 6.3 below;
(4) upon receipt of and pursuant to written instructions signed by each of
(i) John V. Quaglino, on behalf of CorVel, and (ii) Thomas A. Filo, on behalf of
the PSC; (5) solely with respect to payments from the Opt-Out Reserve pursuant
to Section 6 of the SA, upon receipt of and pursuant to written instructions
signed by John V. Quaglino, on behalf of CorVel; and/or (6) upon the Effective
Date, as otherwise provided for in the SA. Notwithstanding anything to the
contrary that may be contained in this EA, any amounts to be disbursed, paid or
otherwise transferred pursuant to clauses (2), (3), (4), (5) or (6) of this
Paragraph 2.6 shall be distributed by the Escrow Agent without the need for any
court order or court approval.
     2.7 Accounting. The Escrow Agent shall cause to be maintained at all times
detailed written accounts that reflect, separately for each subaccount that may
be established hereunder and in the aggregate: (1) the principal amounts
deposited into the Escrow Account by

- 2 -



--------------------------------------------------------------------------------



 



CorVel; (2) the earnings thereon; (3) the taxes imposed upon the Escrow Account
and paid by the Escrow Agent pursuant to this EA; (4) the fees and expenses
(including legal expenses) paid, assessed or debited pursuant to this EA; and
(5) the amounts transferred or disbursed from the Escrow Account pursuant to
Paragraph 2.6 above. The Escrow Agent shall cause a written report, including a
full accounting for each such subaccount and for the settlement fund as a whole
to be delivered to the PSC and CorVel not less than once each calendar month
throughout the period that this EA remains in effect. After the Court has given
its preliminary approval to the SA, this report shall also be delivered to the
Court Appointed Disbursing Agent (as such term is defined in the SA (the
“CADA”)) and the Court.
3. TERM
     3.1 Termination of Agreement. This EA shall terminate when the disbursement
or other transfer of all of the amounts in the Escrow Account is completed in
accordance with the provisions of this EA and the SA and the amount in the
Escrow Account (including all subaccounts) is thereby reduced to zero. The
Escrow Agent’s rights to receive payments of its fees and expenses as permitted
hereunder shall survive the termination of this EA.
4. TAX COMPLIANCE
     4.1 Tax Compliance. The Escrow Agent shall:
          4.1.1 as necessary, forthwith apply for a taxpayer identification
number for the Escrow Account;
          4.1.2 as necessary, promptly after being requested in writing by the
Settling Parties, file or caused to be filed, a “relation-back election” as
defined in Treas. Reg. § 468B-1(j)(2) to treat the Escrow Account as a qualified
settlement fund from the earliest possible date;
          4.1.3 timely file, or cause to be filed, all tax returns the Escrow
Account is required to file under federal, state or other laws, and provide on a
timely basis to CorVel all information which CorVel requires in order to prepare
timely federal and state income tax returns in respect of the earnings of the
Escrow Account for all periods when it does not qualify as a qualified
settlement fund under Int. Rev. Code § 468B and CorVel, as grantor, is deemed
the owner of the amounts CorVel transferred to the Escrow Account;
          4.1.4 (a) timely pay or cause to be paid from the Escrow Account all
taxes that are imposed upon the Escrow Account and/or the earnings thereof by
federal, state or other laws, it being understood and agreed that except as may
otherwise be provided in Paragraph 6.3, if subaccounts within the Escrow Account
are established pursuant to Paragraph 5.1.3, the taxes shall be paid in the same
proportion as earnings are credited to such subaccounts pursuant to
Paragraph 2.5 above;
          4.1.4 (b) from time to time, pay from the Escrow Account to CorVel,
within ten days after receipt thereof, the amount set forth on any certificate
(“Tax Certificate”), signed by an authorized officer of CorVel (a copy of which
shall be delivered to all other Parties), stating that (i) the Escrow Account
was not treated as a qualified settlement fund under Int. Rev. Code §468B for a
period set forth in such Tax Certificate, and (ii) the amount set forth on such
Tax Certificate, which the Escrow Agent is thereby requested to pay, is equal to
the amount of all taxes that would be imposed on CorVel at the maximum
applicable federal income tax rate in respect of the earnings of the portion of
the funds in the Escrow Account contributed by CorVel (for purposes of this
Paragraph 4.1.4(b), the Escrow Account shall be treated as not a qualified
settlement fund (x) for all periods prior to the date of the entry of the order
referred to in Paragraph 2.2 above, provided, however, that if the Escrow Agent
properly files the “relation-back election” as required by Paragraph 4.1.2
above, the Escrow Account shall be treated as not a qualified settlement fund
for all periods prior to January 1 of the calendar year in which such order is
entered, and (y) for all other periods identified in a Tax Certificate, which
certifies that, based on (i) written advice of counsel, a copy of which shall be
attached to such Tax Certificate, or (ii) a ruling of the Internal Revenue
Service, a copy of which shall be attached to such Tax Certificate, the Escrow
Account is not a qualified settlement fund under Int. Rev. Code §468B and CorVel
is treated for federal income tax purposes as the owner of, and required to
include in its income, the earnings of the portion of the funds in the Escrow
Account contributed by CorVel);

- 3 -



--------------------------------------------------------------------------------



 



          4.1.5 promptly file, or cause to be filed, tax elections available to
the Escrow Account, including a request for a prompt assessment under Int. Rev.
Code §6501(d) upon the joint request of the Settling Parties; and
          4.1.6 prepare and deliver to CorVel such returns, statements or other
documents that CorVel, as transferor of the above-stated contributions to the
Escrow Account, is required to provide to the Internal Revenue Service relating
to the Escrow Account, the earnings therefrom or its contributions thereto, it
being understood that CorVel will assist the Escrow Agent in preparing such
returns, statements or other documents.
     4.2 Assistance in Tax Compliance. The Escrow Agent may engage the CADA to
advise and assist the Escrow Agent in fulfilling its obligations under
Paragraph 4.1 above.
5. OTHER OBLIGATIONS OF THE ESCROW AGENT
     5.1 Duties and Responsibilities. The Escrow Agent shall (in addition to any
other obligations set forth in this EA):
          5.1.1 accept, invest, administer, disburse and transfer all or
portions of the amounts in the Escrow Account pursuant to this EA;
          5.1.2. maintain the Escrow Account and all investments as assets of
the trust department of the Escrow Agent for the benefit of the Escrow Account;
          5.1.3 upon written notice jointly from CorVel and the PSC, divide all
or a portion of the Escrow Account into subaccounts within the Escrow Account as
so instructed in the written notice, it being agreed that one such subaccount
shall be established to hold the amounts constituting the Class Settlement Fund;
          5.1.4 send monthly reports to the PSC and CorVel of all investments,
transactions, earnings, transfers, disbursements and other activities of the
Escrow Agent affecting or otherwise relating to the Escrow Account;
          5.1.5 disburse and otherwise transfer the amounts in the Escrow
Account in accordance with Paragraph 2.6 and not otherwise;
          5.1.6 act in good faith and exercise due care and prudence in
fulfilling its obligations under this EA; and
          5.1.7 provide tax and financial information to the party responsible
for tax filings under Article 4 of this EA (if other than the Escrow Agent).
     5.2 Limitations on Obligations of the Escrow Agent.
          5.2.1 The Escrow Agent shall not:
               5.2.1.1 be required or be under any duty to independently
corroborate or investigate the truth, validity, correctness or efficacy of a
certified copy of any order issued by the Court;
               5.2.1.2 be responsible for the application or use by others of
the funds in the Escrow Account if the Escrow Agent invests, disburses or
transfers amounts in the Escrow Account in accordance with this EA;
               5.2.1.3 be bound by any waiver, modification, amendment or
rescission of this EA prior to its receipt of written notice thereof from the
Settling Parties; and
               5.2.1.4 have any duties, responsibilities or obligations under
this EA, except those which are set forth herein.
          5.2.2 Notwithstanding any provision contained herein to the contrary,
the Escrow Agent, including its officers, directors, employees and agents,
shall:

- 4 -



--------------------------------------------------------------------------------



 



               5.2.2.1 have no responsibility to ensure the genuineness,
authenticity, or sufficiency of any securities, checks, or other documents or
instruments submitted to it in connection with its duties hereunder;
               5.2.2.2 be entitled to deem the signatories of any documents or
instruments submitted to it hereunder as being those purported to be authorized
to sign such documents or instruments on behalf of the parties hereto, and shall
be entitled to rely upon the genuineness of the signatures of such signatories
without inquiry and without requiring substantiating evidence of any kind;
               5.2.2.3 have no responsibility or liability for any diminution in
value of any assets held hereunder which may result from any investments or
reinvestment made in accordance with any provision which may be contained
herein;
               5.2.2.4 have only those duties as are specifically provided
herein, which shall be deemed purely ministerial in nature, and shall under no
circumstance be deemed a fiduciary for any of the parties to this EA. Except as
otherwise provided herein, the Escrow Agent shall neither be responsible for,
nor chargeable with, knowledge of the terms and conditions of any other
agreement (except for the SA), instrument or document between the other parties
hereto. This EA sets forth all matters pertinent to the escrow contemplated
hereunder, and no additional obligations of the Escrow Agent shall be inferred
from the terms of this EA or any other agreement; and
               5.2.2.5 notwithstanding any other provision of this EA, the
Escrow Agent shall not be obligated to perform any obligation hereunder and
shall not incur any liability for the nonperformance or breach of any obligation
hereunder to the extent that the Escrow Agent is delayed in performing, unable
to perform or breaches such obligation because of acts of God, war, terrorism,
fire, floods, strikes, electrical outages, equipment or transmission failures,
or other causes reasonably beyond its control. Any banking association or
corporation into which the Escrow Agent may be merged, converted or with which
the Escrow Agent may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which the Escrow Agent shall be a party,
shall succeed to all the Escrow Agent’s rights and obligations hereunder without
the execution or filing of any paper or any further act on the part of any of
the parties hereto, anything herein to the contrary notwithstanding.
     5.3 Agreement Not to Sue the Escrow Agent. The PSC, the Class, the
Plaintiffs, and CorVel each agree that they will not bring any legal action
against the Escrow Agent based upon any claim, loss or liability they may incur
or sustain by reason of the Escrow Agent carrying out its obligations hereunder
unless the claim, loss or liability is caused or results from the Escrow Agent’s
(1) failure to act as required by this EA, or (2) negligence or willful
misconduct (or that of the Escrow Agent’s agents, employees or representatives).
In addition, it is agreed that any legal expenses, including attorneys’ fees
(other than in-house counsel) reasonably incurred by the Escrow Agent (i) in
defending any legal action prohibited by this Paragraph 5.3 or (ii) in
connection with the performance of its duties under this EA, including, without
limitation, obtaining any court order as set forth in Paragraph 5.5, shall be
paid to the Escrow Agent from the Escrow Account; provided, however, that no
legal or other expenses incurred by the Escrow Agent shall be paid from the
Escrow Account if such expenses arise from actions or failures to act described
in clauses (1) or (2) above and/or from legal actions arising from such actions
or failures. In no event shall the Escrow Agent be liable to the PSC, the Class,
the Plaintiffs, or CorVel for special, indirect, or consequential damages or
lost profits or loss of business arising under or in connection with this EA.
This Paragraph 5.3 shall survive the termination of this EA.
     5.4 Resignation or Removal of Escrow Agent. The Escrow Agent shall have the
right to resign upon 30 days prior written notice to each of the PSC and CorVel.
Upon such resignation, the PSC and CorVel shall have the joint right to appoint
a successor and shall endeavor to appoint a successor acceptable to each of them
as promptly as reasonably possible. In the event that a successor has not been
agreed to by the PSC and CorVel and appointed by the end of such 30 day period,
the Escrow Agent shall have the right to request the Court to appoint a
successor. The PSC and CorVel, acting jointly, shall have the right to remove
the Escrow Agent at any time for cause and to appoint an agreed upon successor.

- 5 -



--------------------------------------------------------------------------------



 



     5.5 Inconsistent Instructions. In the event the Escrow Agent receives
inconsistent instructions or claims with regard to the Escrow Account, the
Escrow Agent shall rely upon an order of the Court to resolve such
inconsistency. Notwithstanding anything to the contrary contained in this EA,
the Settling Parties expressly agree that the Escrow Agent is authorized and
directed to rely conclusively on any written notice given (1) by CorVel pursuant
to Paragraph 2.6(2) above; or (2) by each of (i) John V. Quaglino, on behalf of
CorVel, and (ii) Thomas A. Filo, on behalf of the PSC, pursuant to
Paragraph 2.6(4) above; or (3) by John V. Quaglino, on behalf of CorVel,
pursuant to Paragraph 2.6(5) above; or (4) in connection with Paragraph 4.1.4(b)
above, by CorVel.
6. TAXES, FEES AND EXPENSES
     6.1 Fees Due the Escrow Agent. The entire compensation of the Escrow Agent
for its duties and obligations hereunder are the fees set forth in Exhibit B.
The Escrow Agent is authorized to withdraw payment for such compensation from
the Escrow Account monthly.
     6.2 Limitation on Payment of Expenses. The Escrow Agent shall pay from the
Escrow Account, only such taxes, fees, costs and expenses (1) as are specified
in this EA or (2) as are ordered by the Court.
     6.3 Other Costs/Expenses/Subaccounts. Until the Effective Date, all other
costs and expenses incidental to the settlement embodied in the SA shall be paid
as provided in Section 10.7 of the SA. Until the Effective Date, if subaccounts
within the Escrow Account are established pursuant to Paragraph 5.1.3, the
Escrow Agent shall pay from the subaccounts in the Escrow Account all applicable
taxes and fees of the Escrow Agent in the same proportion as earnings are
credited to such subaccounts pursuant to Paragraph 2.5 of this EA.
7. NOTICES
     7.1 Notices. Any notice, accounting, direction, request or instructions
required or which may be given pursuant to this EA shall be in writing and shall
be considered give when delivered personally, sent by registered or certified
mail, postage prepaid, or sent by private, overnight delivery carrier operating
in the United States of America, providing a receipt with evidence of delivery,
to each of the following:
     (a) If to CorVel, to:
John V. Quaglino
3320 West Esplanade Ave. North
Metairie, LA 70001
     (b) If to the PSC, the Class, or the Plaintiffs, to:
Thomas A. Filo
Cox, Cox, Filo, Camel & Wilson, L.L.P.
723 Broad Street
Lake Charles, Louisiana 70601
and
Arthur M. Murray
The Murray Law Firm
625 St. Charles Ave., 3rd Floor
New Orleans, LA 70130

- 6 -



--------------------------------------------------------------------------------



 



     (c) If to the Escrow Agent, to:
First NBC Bank
Attention: William M. Roohi
Senior Vice President
210 Baronne Street
New Orleans, LA 70112
or any other addresses as may hereafter be specified by written notice given to
the other parties in accordance with this Paragraph 7.1.
8. MISCELLANEOUS
     8.1 Governing Law. The rights and obligations of the parties hereto are to
be construed, interpreted, and enforced solely in accordance with the laws of
Louisiana, without giving effect to any conflict of laws principles. The
Settling Parties and the Escrow Agent agree that any judicial proceeding arising
out of or resulting from this EA or the breach thereof shall be filed only in
the 27th Judicial District Court in and for the Parish of St. Landry, Louisiana,
the Honorable Alonzo Harris, or his successor, presiding.
     8.2 Scope of Agreement. This EA, together with the SA, constitutes the
entire understanding and agreement of the Settling Parties and the Escrow Agent
regarding the subject matter hereof. This EA may not be modified except in
writing signed by the Settling Parties and the Escrow Agent or their respective
authorized agents.
     8.3 Counterparts. This EA may be executed simultaneously in two or more
counterparts, and those counterparts shall be construed together and constitute
one agreement.
     8.4 Non-Assignability. Except as otherwise provided in Paragraph 5.2.2.5,
neither this EA nor any of the rights or obligations hereunder may be assigned
without the prior written consent of the Settling Parties and the Escrow Agent,
which consent shall not be unreasonably withheld.
     8.5 Headings. Paragraph headings in this EA are included herein for
convenience of reference only and shall not constitute a part of this agreement
for any other purpose.
     SIGNED in multiple originals on the dates indicated below.

       
 
   
Date
  John V. Quaglino
3320 West Esplanade Ave. North
Metairie, LA 70002
 
     
 
  ATTORNEY FOR CORVEL CORPORATION  
 
   
 
   
Date
  Thomas A. Filo
Michael K. Cox
Cox, Cox, Filo, Camel & Wilson, L.L.C.
723 Broad Street
Lake Charles, Louisiana 70601
 
     
 
   
Date
  Stephen B. Murray
Arthur M. Murray
Stephen B. Murray, Jr.
The Murray Law Firm
625 St. Charles Ave., 3rd Floor
New Orleans, LA 70130

- 7 -



--------------------------------------------------------------------------------



 



       
 
   
Date
  John S. Bradford
William B. Monk
Stockwell, Sievert, Viccellio,
Clements & Shaddock, L.L.P.
One Lakeside Plaza, Fourth Floor
Lake Charles, Louisiana 70601
 
   
 
  REPRESENTING THE PSC, INDIVIDUALLY AND ON
BEHALF OF THE CLASS AND THE PLAINTIFF

       
 
  FIRST NBC BANK
 
   
 
By:  
 
   
Date
  William M. Roohi
Senior Vice President
 
   
 
  ESCROW AGENT

- 8 -



--------------------------------------------------------------------------------



 



EXHIBIT A
CorVel Corporation
_____________________
_____________________
_____________________
[DATE]
First NBC Bank
_____________________
_____________________
_____________________
     Attn: William M. Roohi
Ladies & Gentlemen:
Reference is made to the Escrow Agreement made effective as of ______, 2010 and
signed by or on behalf of the PSC, the Class, the Plaintiffs, CorVel, and First
NBC Bank, as Escrow Agent. Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Settlement Agreement
(“SA”) executed by or on behalf of the PSC, the Class, the Plaintiffs, and
CorVel.
This letter constitutes notice by CorVel of the termination of the SA in
accordance with the provisions of the SA. The Escrow Agent is hereby directed to
disburse to CorVel in accordance with the instructions annexed hereto as
Exhibit 1, the full amount of the Escrow Account, less any amount required to
pay accrued taxes, fees, costs, and expenses pursuant to Paragraphs 6.1, 6.2,
and 6.3 of the Escrow Agreement.
Very truly yours,                    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ESCROW AGENT’S FEES
MONTHLY FEE: $250.00
MINIMUM FEE (over life of account): $2,500.00

     
LEGAL EXPENSES:
  All legal expenses of the PSC, the Class, the Plaintiffs, and CorVel shall be
borne by the PSC, the Class, and the Plaintiffs. Subject to Paragraph 5.3 of the
Escrow Agreement, all legal expenses incurred by the Escrow Agent in rendering
its services under the Escrow Agreement shall be paid for out of the Escrow
Account.

Escrow Agent will provide up to three subaccounts for no additional charge. In
the event more than three subaccounts are required, there will be an additional
monthly charge of $25.00 per additional subaccount in excess of three.
THE ABOVE FEES AND EXPENSES WILL BE ASSESSED AND DEBITED AGAINST THE INCOME
EARNED BY THE ESCROW ACCOUNT MONTHLY.

 



--------------------------------------------------------------------------------



 



Exhibit 2
27TH JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. LANDRY
STATE OF LOUISIANA

      NO: 09-C-5244   DIVISION: “C”

GEORGE RAYMOND WILLIAMS M.D., ORTHOPAEDIC SURGERY, A
PROFESSIONAL MEDICAL, L.L.C.
Versus
S.I.F. CONSULTANTS OF LOUISIANA, ET AL.

             
FILED:
           
 
           
 
          DEPUTY CLERK

ORDER OF PRELIMINARY APPROVAL OF PROPOSED SETTLEMENT
 
Except as otherwise expressly provided below or as context otherwise requires,
all capitalized terms used in this Preliminary Order shall have the meanings
and/or definition given them in the Settlement Agreement (“SA” or “Settlement
Agreement”) entered into by or on behalf of the PSC, the Class, the Plaintiffs
and Corvel on June 23, 2011. The original of the SA is filed in these
proceedings as Exhibit A to the Joint Motion for Preliminary Approval of
Proposed Settlement signed by or on behalf of the Class, the Plaintiffs and
Corvel.
     On considering Joint Motion for Preliminary Approval of Proposed Settlement
(“Motion”), the evidence submitted to the Court by the parties in support of
their Motion, the record of these proceedings, the recommendation of
Class Counsel, and the requirements of law, the Court finds, upon preliminary
review, that: (1) this court has jurisdiction over the subject matter and the
Parties; (2) the proposed Settlement is the result of arms-length negotiations
between the Parties; (3) the proposed Settlement bears a probable, reasonable
relationship to the claims alleged by the Plaintiffs and the litigation risks of
Plaintiffs and the Class; and (4) the proposed settlement is within the range of
possible judicial approval. Accordingly:
     IT IS HEREBY ORDERED THAT:
     (1) For settlement purposes only, and pursuant to La. Code of Civil
Procedure 591(B)(3) and (B)(4), the Court conditionally certifies the following
Class:
All medical providers, institutions, and facilities that have provided services
to workers’ compensation patients pursuant to the Louisiana Workers’
Compensation Act, LSA-R.S. 23:1021 et seq., and whose bills have been
discounted, adjusted, paid on a reduced basis, or otherwise paid at less than
the billed amount pursuant to a Preferred Provider Agreement contracted with
CorVel or owned or operated by CorVel.

 



--------------------------------------------------------------------------------



 



     (2) For settlement purposes only, and pursuant to La. Code of Civil
Procedure 591(B)(3) and (B)(4), the Court finds that the prerequisites of
articles 591 and 592 of the Louisiana Code of Civil Procedure are satisfied and
that, subject to final approval, the Class may be certified for settlement
purposes only. Further, for purposes of the settlement only, it is determined
that (a) the putative Class Members are so numerous that joinder of all such
Class members is impracticable; (b) there are a number of questions of law and
fact common in the Class which predominates over any individual questions
affecting only individual Class Members; (c) a class action is superior to other
available methods for the fair and efficient resolution of the controversy in
that, among other reasons, it will avoid the need for costly individual
adjudications of the Class Members’ claims, and, in the present circumstances,
there will be no further litigation of the issues and no trial either of the
Class Action against CorVel or its Affiliates of the Related Proceedings as to
the Released Parties; (d) the claims and defenses of the Plaintiffs are typical
of the claims and defenses of the Class; (e) the Plaintiffs have protected, and
will fairly and adequately protect, the interest of the Class; (f) the Class is
defined objectively in terms of ascertainable criteria, such that the Court may
determine the constituency of the Class for the purposes of the conclusiveness
of any judgment that may be rendered in this matter; (g) the interests of the
individual Class Members in controlling the prosecution of separate actions is
outweighed by the interests of the Class as a whole in bringing this matter to a
successful conclusion via the proposed settlement. The Court recognizes that the
Released Parties have preserved all of their defenses and objectives against and
rights to oppose certification of the Class for litigation purposes, if the
proposed settlement does not become Final in accordance with the Settlement
Agreement and the Settlement Agreement is terminated for any reason.
     (3) Plaintiffs, George Raymond Williams, MD, Orthopedic Surgery, A
Professional Medical, LLC and Southwest Louisiana Hospital Association d/b/a
Lake Charles Memorial Hospital, are certified as Class Representatives, and
Thomas File, Michael Cox, John Bradford, William Monk, Stephen Murray, Sr.,
Arthur Murray, Stephen Murray, Jr., and Patrick Morrow, as Class Counsel, on the
condition that this certification for settlement purposes and any related
designations shall be automatically vacated if the Settlement Agreement is
terminated or is disapproved in whole or in part by the Court, any appellate
court, or any of the Parties;
     (4) The Settlement Agreement and the settlement set forth therein, and all
exhibits therefore, are preliminarily approved by the Court as being fair,
reasonable, and adequate, entered into in good faith, free of collusion, and
within the range of possible judicial approval.

 



--------------------------------------------------------------------------------



 



     (5) Any certification by the Court of the Class is for settlement purposes
only and shall not constitute, nor be construed as, an admission on the part of
the Released Parties that class certification is appropriate pursuant to
articles 591, et seq, of the Louisiana Code of Civil Procedure or any similar
class action statute or rule. If the Settlement Agreement is not finally
approved, terminate, or fails to be implemented for any reason, the conditional
certification of the Settlement Class shall be null and void ab initio.
     (6) Unless otherwise expressly agreed in writing by the Class, the
Plaintiffs, Class Counsel and counsel for Corvel, if the Effective Date does not
occur, or in the event that the Settlement Agreement does not become effective
as required by its terms for any other reason, any order entered by this Court
pursuant to the Settlement Agreement (each a “Settlement Class Order”) shall
become null and void, and the parties shall be restored to their respective
positions status quo ante; in such event, all Settlement Orders shall have no
force and effect, and may not be used or referred to for any purpose whatsoever.
     (7) A final approval hearing shall commence on the _____ day of ________,
2011 at ______ at the St. Landry Parish Courthouse, 118 South Court Street,
Opelousas, LA 70570.
     (8) Subject to the Court’s consideration of additional evidence regarding
the Class Settlement Notice at the final approval hearing, and based on the
documents submitted to the Court in connection with preliminary approval, the
Class Settlement Notice fully complies with the requirements of La. Code of
Civil Procedure 594(A)(2) and due process, constitutes the best notice
practicable under the circumstances, and is due and sufficient notice to all
persons entitled to notice of the settlement of this lawsuit;
     (9) In further aid of the Court’s jurisdiction to implement and enforce the
proposed settlement, all Class Members and each of their Affiliates shall be
preliminarily enjoined and barred from instituting, maintaining, prosecuting or
continuing to prosecute any and all actions and proceedings related to any
Episode against the Related Parties, including by not limited to any and all
contributions, indemnity, subrogation, breach of contract, statutory violation
and/or tort claims by, on behalf of or through any Class Members and/or their
Affiliates, either directly, representatively, derivatively, or in any other
capacity, whether by a complaint, counterclaim, reconventional demand, defense,
or otherwise, in any local, state, or federal court, or in any agency or other
authority or forum wherever located. Any person or entity who knowingly violates
such injunction shall pay attorneys’ fees and costs incurred by any Released
Party as a result of the violation. Nothing in this paragraph shall be construed

 



--------------------------------------------------------------------------------



 



to preclude any proceedings in the Class Action itself necessary to obtain
certification of the Class as Defined and final approval of the settlement
embodied in the Settlement Agreement unless otherwise requested by Corvel or to
prevent a Class Member from presenting objections to the Court regarding the
Settlement Agreement in accordance with this Order.
     (10) All persons and entities who are included within the Class Definition
and who submit a Request for exclusion that conforms to the terms of this Order
may be excluded from the Class.
     (A) Any request to opt out of the Class must be postmarked no later than
________, 2011 and addressed to CorVel Exclusions, 723 Broad Street, Lake
Charles, LA 70601.
     (B) A request to opt out of the Class must be in writing and state the
name, address and phone number of the person(s) seeking to opt out. Each request
must also contain a duly authorized and signed statement that: “I hereby request
that I be excluded from the proposed Class in the Williams Class Action.” An opt
out request that does not include all of the foregoing information, that is sent
to an address other than the one designated in the Class Settlement Notice, or
that is not sent within the time or in the manner specified, shall be invalid
and the person or entity serving such a request shall be included as a
Class Member and shall be bound by this settlement.
     (C) The PSC shall make best efforts to encourage the clients they represent
in any Related Proceeding to remain a Class Member and not opt out of the Class.
The PSC likewise acknowledge that each of them and t heir firms have an
unwaivable conflict of interest in representing any Opt-Out Party.
     (D) Class Counsel shall forward copies of all reports for exclusion to
counsel for Corvel no later than ten (10) days after the deadline for class
members to submit such requests.
     (E) All persons and entities who are included within the Class Definition
and who properly file a timely written request to opt out of the settlement
shall be excluded from the Class, shall have no rights as Class Members pursuant
to the Settlement Agreement, and shall receive no payments pursuant to the
Settlement Agreement.
     (11) Any Class Member who objects to the settlement may appear in person or
through counsel, at his or her own expense, at the final approval hearing to
present any evidence or argument that may be proper and relevant. No
Class Member shall he heard and no papers,

 



--------------------------------------------------------------------------------



 



briefs, pleadings, or other documents submitted by any such Class Member shall
be received and considered by the Court unless, no later than ______________,
2011, such Class Member both files with the Court and mails to Class Counsel and
counsel for Corvel, a written objection that includes (a) notice of intent to
appear, (b) proof of membership in the Class and, (c) the specific grounds for
the objection and any reasons why such Class Member desires to appear and be
heard, as well as all documents, writings or materials that such Class Member
desires the Court to consider. Any Class Member who fails to object in the
manner prescribed herein shall be deemed to have waived his or her objections
and forever be barred from making any such objections in this action or in any
other action, proceeding or appeal.
     (12) Patrick A. Juneau is appointed as Special Master, pursuant to La. R.S.
13:4165, to assist the Court, in cooperation and coordination with
Class Counsel, to: (i) establish proposed allocations for each Class Member,
(ii) prepare a proposed plan for distribution of the proposed allocations, (iii)
submit to the court a report on the above, along with recommendations for the
Court’s consideration in proceeding with the allocation and distribution process
following the Effective Date, and (iv) engage such staff, deputies and experts
as reasonably necessary and conduct such hearings as may be necessary and
appropriate to carry out his duties.
     (13) The form and execution of the Escrow Agreement and the nomination of
First NBC Bank as the Escrow Agent are hereby approved.
     (14) The accounting firm of Bourgeois Bennett, LLC, CPAs, shall serve as
the Court Appointed Disbursing Agent in connection with this settlement under
the supervision of the Court or its designee, and as such, is hereby charged
with the responsibility, in conjunction with the Special Master, of maintaining
records pertaining to receipts and the computerized generation and preparation
of all data regarding evaluation of claims; managing the financial aspects of
the eventual disbursement of the Class Settlement Fund, and administering, with
the Escrow Agent, the Class Settlement Fund, subject in all respects to further
orders and direction of the Court;
     (15) Class Counsel and counsel for Corvel are hereby authorized to use all
reasonable procedures in connection with approval and administration of the
settlement that are not materially inconsistent with this Order or the
Settlement Agreement, including making, without further approval of the Court,
minor changes to the form or content of the Class Settlement Notice, the Notice
Plan, the Mailed Summary Notice, the Publication Summary Notice, the Detailed
Notice, or any exhibits to the Settlement Agreement that the parties jointly
agree are reasonable or necessary.

 



--------------------------------------------------------------------------------



 



Thus done and signed this _____ day of ____________, 2011, Opelousas, Louisiana.

                        HONORABLE ALONZO HARRIS      JUDGE, 27TH JUDICIAL
DISTRICT COURT   

 



--------------------------------------------------------------------------------



 



Exhibit 4
NOTICE PROCEDURE
Except as otherwise expressly provided below or as the context otherwise
requires, all capitalized terms used in this Exhibit 4—Notice Procedure shall
have the meanings and/or definitions given them in the Settlement Agreement to
which this Exhibit 4—Notice Procedure is attached.
          Notices to Providers purportedly required under La. R.S. 40:2203.1
shall be provided pursuant to the following procedure:

  1.   Prior to allowing a client to access a PPO Agreement owned, operated or
contracted with CorVel,, CorVel will instruct its client in writing to send
Providers written notice at the time an initial request for authorization to
treat a patient is requested by a provider that a PPO Agreement owned, operated
or contracted with CorVel network will be accessed to discount the provider’s
services under the terms of the PPO Agreement. Additionally, CorVel will amend
its existing PPO agreements and will require all new PPO Agreements entered into
with a Provider to include language similar to “CorVel will require its clients
utilizing PPO discounts in Louisiana to send Provider written notice that a PPO
Agreement owned, operated or contracted with CorVel will be accessed with
respect to the work related accident for which authorization to treat is sought
by the Provider at the time Provider seeks its initial authorization to treat
the injured worker.”     2.   To the extent that CorVel maintains a website or
other electronic format for its contracted providers, it shall include current
listing of all entities that have contracted to access CorVel’s network in
Louisiana.     3.   CorVel will be deemed to be in compliance with this
Settlement Agreement if CorVel complies with its obligations under Paragraph 1.
With respect to CorVel’s clients and/or parties accessing a PPO agreement owned,
operated or contracted with CorVel, such client and/or party accessing a CorVel
PPO agreement will be deemed to be in compliance with this Settlement Agreement
if it complies with the notice obligations to the provider as set forth in
Paragraph1.     4.   It is expressly understood that written notice required
pursuant to this Settlement Agreement shall not be required where no prior
authorization for treatment is sought by the provider. Where no prior
authorization is sought by the provider, this Settlement Agreement shall
preclude any claim against CorVel, its clients, and or parties accessing a PPO
agreement owned, operated or contracted with CorVel for a claim for violation of
the notice requirements of La. R.S. 40:2203.1.     5.   The agreed to settlement
procedure outline herein shall serve between the parties as any and all notice
required to the provider under the Louisiana Willing Provider Act, La. R.S.
40:2201, et seq., unless and until such time as the Act is repealed or the
notice requirements of the Act are substantially altered.

Page 1 of 1



--------------------------------------------------------------------------------



 



Exhibit 5
RECEIPT, RELEASE, AND CONFIRMATION OF SETTLEMENT AGREEMENT
(Class Member)
NOTICE! NOTICE! NOTICE! NOTICE! NOTICE! NOTICE!
PLEASE BE ADVISED THAT THE ENDORSEMENT AND/OR DEPOSIT OF THE ENCLOSED ALLOCATION
CHECK SHALL CONSTITUTE THE BINDING AGREEMENT OF THE PERSON OR ENTITY TO WHOM
SUCH CHECK IS MADE PAYABLE (“Releasor”) TO THE FOLLOWING:
     1. Except as otherwise expressly provided herein or as the context
otherwise requires, all capitalized terms used in this Receipt, Release, and
Confirmation of Settlement Agreement shall have the meanings and/or definitions
given them in the Settlement Agreement entered into by or on behalf of the PSC,
the Class, the Plaintiffs, and CorVel, and approved by the 27thth Judicial
District Court in and for the Parish of St. Landry, Louisiana, on _______, 2011
in those proceedings entitled “George Raymond Williams, M.D., Orthopaedic
Surgery, A Professional Medical L.L.C.. v. S.I.F. Consultants., et al.,” Suit
No. 2009-C-5944, Div. “C,” on the docket of such court. Such Settlement
Agreement is hereinafter referred to as the “SA”. The SA, Court-ordered notices,
other Court orders, and related documents may be found at the following website:
____________. Generally speaking, the enclosed allocation check is being
provided to Releasor because of the settlement of certain Class claims based on
alleged deficiencies in the provision of notices related to preferred provider
discounts in Louisiana. More details regarding the settlement can be found in
the controlling settlement documents (copies of which may be found at the
foregoing website).
     2. Releasor is a Class Member. Releasor’s S.S.N./T.I.N. is
                                          ), and Releasor’s permanent mailing
address is                                   
                                                                         
                                          
                                                       .
     3. Releasor hereby acknowledges receipt of $ from the Class Settlement Fund
in full and final settlement of all claims based on Liability, that Releasor may
have against any one or more of the Released Parties.
     4. Without limiting the foregoing, Releasor hereby releases and forever
discharges all Liability, and each and all claims based thereon that Releasor
may have against any one or more of the Released Parties. Releasor also agrees
to hold the Released Parties harmless from and defend them against any claims or
cross-claims for indemnity or contribution and/or any claims by any person who
or which derives or obtains any right or claim from or through Releasor (e.g.,
subrogation claims by worker’s compensation insurers, employers, and/or health
care providers, heirs, relatives and/or custodians). Releasor further subjects
Releasor to the jurisdiction of the Court for any and all purposes necessary or
desirable in order to effectuate the settlement embodied in the SA.
     5. Releasor hereby acknowledges and confirms that: (a) Releasor has been
given an opportunity to read and review a complete copy of the SA, (b) the pages
from the SA setting forth the definition of Liability, have been brought to the
particular attention of Releasor and Releasor has had the opportunity to read
them before executing this Release, Receipt and Confirmation of Settlement
Agreement, (c) Releasor is bound by all of the terms, conditions, and
obligations contained in the SA, including, without limitation, any
indemnification/hold harmless/defense obligations imposed on Class Members in
the SA, (d) any questions that Releasor may have had regarding the intent,
effect and meaning of the SA and this Release, Receipt and Confirmation of
Settlement Agreement (including, without limitation, the definition of the
Liability being released and discharged hereby and the obligations imposed by
the SA) have been answered to Releasor’s satisfaction by Releasor’s lawyer or a
lawyer for the Class, and (e) Releasor is satisfied that the settlement embodied
in the SA and this Release, Receipt and Confirmation of Settlement Agreement
insofar as it relates to Releasor’s rights, claims, and

- 1 -



--------------------------------------------------------------------------------



 



obligations (including, without limitation, the monetary settlement received as
set forth above) is fair and adequate.
     6. Releasor acknowledges that Releasor fully understands the nature of the
claims released and the obligations undertaken by the Releasor herein and/or in
the SA.
SHOULD THE PERSON OR ENTITY TO WHOM THE ENCLOSED ALLOCATION CHECK IS MADE
PAYABLE NOT AGREE TO THE FOREGOING, THE ALLOCATION CHECK SHOULD NOT BE ENDORSED
OR DEPOSITED. INSTEAD, THE ALLOCATION CHECK SHOULD BE RETURNED TO THE FOLLOWING
ADDRESS: ____________________.
The front of each allocation check shall bear the following inscription:
Full Settlement of Liability.
The back of each allocation check shall bear the following inscription:
Enclosed in the envelope with this allocation check is a written document
entitled Receipt, Release, and Confirmation of Settlement Agreement (“Release”).
Please be advised that your endorsement and/or deposit of this allocation check
constitutes your binding acknowledgment of your receipt of the Release and your
binding agreement to the terms and conditions set forth in the Release,
including, without limitation, your release of certain claims. If you have any
questions, call 1-800-__-_____ or write to class counsel at
                                                             ____ before you
endorse or deposit this allocation check.

- 2 -